       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 1 of 90



Timothy M. Bechtold
Bechtold Law Firm, PLLC
P.O. Box 7051
Missoula, MT 59807
(406) 721-1435
tim@bechtoldlaw.net
Attorney for all Plaintiffs


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


NORTHERN PLAINS RESOURCE
COUNCIL, BOLD ALLIANCE,
NATURAL RESOURCES DEFENSE
COUNCIL, SIERRA CLUB, CENTER
FOR BIOLOGICAL DIVERSITY, and               CV 19-44-GF-BMM
FRIENDS OF THE EARTH,
                                            First Amended Complaint for
            Plaintiffs,                     Declaratory and Injunctive Relief

                   v.

U.S. ARMY CORPS OF ENGINEERS
and LIEUTENANT GENERAL TODD
T. SEMONITE (in his official capacity
as U.S. Army Chief of Engineers and
Commanding General of the U.S. Army
Corps of Engineers),

            Defendants,

TC ENERGY CORPORATION and
TRANSCANADA KEYSTONE
PIPELINE LP,

            Intervenor-Defendants.



                                        1
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 2 of 90



                                INTRODUCTION

      1.     This case involves the U.S. Army Corps of Engineers’ improper

issuance of Nationwide Permit 12, a general permit issued for pipelines and other

utility projects pursuant to Section 404(e) of the Clean Water Act, and improper

approval of the Keystone XL pipeline using Nationwide Permit 12. The Corps

violated the National Environmental Policy Act, the Clean Water Act, the

Endangered Species Act, and the Administrative Procedure Act by issuing

Nationwide Permit 12 without assessing its significant direct, indirect, and

cumulative environmental effects and by using the Permit to approve most of

Keystone XL’s water crossings without analyzing its project-specific impacts.

      2.     In previous litigation over federal approvals of the Keystone XL

pipeline, this Court ruled that the U.S. State Department violated the National

Environmental Policy Act (NEPA) by failing to supplement its 2014

environmental impact statement (EIS) in light of a new pipeline route through

Nebraska and new information about the project’s impacts, including new

information about the risks and impacts of climate change, oil markets, and oil

spills into waterways. The Court further found that the State Department violated

the Endangered Species Act (ESA) by failing to properly analyze the impacts of oil

spills on listed species. The Court enjoined project construction and remanded to

the State Department for further environmental analysis. On appeal, and after

                                         2
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 3 of 90



President Trump issued a new permit for the project on March 29, 2019, the Ninth

Circuit dismissed the suit as moot. Nonetheless, the State Department has stated

that it intends to continue revising the EIS to address the Court’s order, and that

further analysis is being undertaken pursuant to Section 7 of the ESA. Those

processes are ongoing.

      3.     Meanwhile, the U.S. Army Corps of Engineers (Corps) has already

used its streamlined process under Nationwide Permit 12 (NWP 12) to permit

and/or approve Keystone XL to be constructed through the vast majority of rivers,

streams, wetlands, and other waterways along the route in Montana, South Dakota,

and Nebraska, without adequately evaluating the project’s environmental impacts.

For example, the Corps has never evaluated the risks or impacts of pipeline oil

spills at all, either upon issuance of NWP 12 or upon NWP 12’s application to

Keystone XL.

      4.     Section 404(e) of the Clean Water Act (CWA) allows the Corps to

issue general nationwide permits (NWPs) for activities that will cause only

“minimal adverse environmental effects” and have only “minimal cumulative

adverse effect on the environment.” 33 U.S.C. § 1344(e)(1). Projects using NWPs

may proceed without undergoing the comprehensive and transparent project-level

environmental review ordinarily required by CWA Section 404(a). There is no




                                          3
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 4 of 90



public notice or opportunity for public involvement when projects are approved

under NWPs.

      5.     NWP 12 is a final permit authorizing the construction of pipelines and

other utility projects nationwide, usually without any further Corps review process.

The Corps estimates that NWP 12 will be used for an estimated 11,500 projects per

year over its five-year duration. NWP 12 Decision Document at 70. The Corps

does not prepare any project-level NEPA analysis for NWP 12 projects because it

purports to have discharged all of its NEPA obligations upon issuance of an

environmental assessment (EA) / Finding of No Significant Impact (FONSI) for

NWP 12 as a whole (collectively, the “NWP 12 EA”). Thus, the NWP 12 EA

constitutes the Corps’ only NEPA analysis for projects permitted by NWP 12.

      6.     The Corps’ NWP 12 EA violates NEPA by failing to adequately

evaluate the environmental impacts of pipelines and other utility projects permitted

by NWP 12. Incredibly, the EA does not evaluate the risks or impacts of oil spills

into waterways at all. Nor does the EA adequately evaluate the direct, indirect, and

cumulative impacts associated with approving major oil pipelines like Keystone

XL under NWP 12, such as the effects of numerous water crossings, impacts from

the creation of pipeline rights of way such as the removal of high-quality forested

wetlands, or the pipelines’ climate change impacts.




                                         4
           Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 5 of 90



       7.      The Corps’ issuance of NWP 12 also violates CWA Section 404(e) by

authorizing activities that will cause more than minimal adverse environmental

effects, either individually or cumulatively. NWP 12 authorizes the construction of

pipelines and other utility lines that would result in no more than half an acre of

loss of waters of the United States; however, it allows linear utility lines such as

pipelines to use NWP 12 repeatedly for each water crossing along a project’s

length. There is no limit to the number of times a utility line can use NWP 12, nor

is there a limit to the total number of acres of wetlands that a utility can impact.

This repeated use of NWP 12 causes more than minimal adverse environmental

effects.

       8.      NWP 12 thereby allows the Corps to artificially treat large interstate

pipeline projects as hundreds or even thousands of “single and complete projects”

so as to avoid the more transparent and thorough individual permit process

required by Section 404, which includes public notice and comment and an

analysis of the project’s overall impacts and alternatives pursuant to NEPA and the

CWA. See 82 Fed. Reg. 1860, 1985, 1999, 2007 (Jan. 6, 2017).

       9.      The Corps attempts to justify this approach by relying on Corps

district engineers to conduct project-level reviews to ensure that projects would

have no more than minimal adverse effects. However, most projects permitted by

NWP 12 can proceed without notification to the Corps at all, so the district

                                            5
        Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 6 of 90



engineers have no opportunity to conduct any project-level review in those cases.

Even when applicants do notify the Corps, the Corps’ failure to conduct project-

level review for Keystone XL demonstrates that a project-level minimal adverse

effects analysis does not always occur.

      10.    The Corps’ issuance of NWP 12 also violates the ESA. The Corps

failed to initiate formal programmatic consultation with the U.S. Fish and Wildlife

Service (“FWS”) and the National Marine Fisheries Service (“NMFS”) (together,

the “Services”) to consider the cumulative, adverse environmental effects of

discharges under NWP 12 on protected species or their critical habitat.

Programmatic consultation is necessary under Section 7 of the ESA to ensure that

NWP 12-authorized activities are not likely to jeopardize the continued existence

of listed species.

      11.    TC Energy is the project proponent for the proposed Keystone XL

pipeline, a massive tar sands pipeline that would travel nearly 1,200 miles from

Canada to Nebraska. In 2017, TC Energy submitted three preconstruction

notifications to the Corps for Keystone XL, which listed all of the waterways the

project would cross in Montana, South Dakota, and Nebraska, respectively. But in

response, the Corps issued two verifications—one for the Yellowstone River in

Montana and one for the Cheyenne River in South Dakota—that failed to evaluate

the adverse effects of the hundreds of other water crossings, as NWP 12 requires.

                                          6
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 7 of 90



As for Nebraska, the Corps notified TC Energy that no Corps review or approval

was necessary for the state, even though the pipeline would cross hundreds of

waterbodies there. As such, the Corps’ verifications and approvals of Keystone XL

violated Section 404(e) and the terms and conditions of NWP 12 because the Corps

failed to analyze whether the impacts would be more than minimal, either

individually or cumulatively. The Corps also failed to conduct the required project-

specific ESA Section 7 consultation when it verified the use of NWP 12 for water

crossings in Montana and South Dakota, and never considered the impacts to listed

species for the hundreds of water crossings in Nebraska.

      12.    The Corps has since “suspended” the NWP verifications for the

Yellowstone River and Cheyenne River crossings; however, those verifications

could be reinstated at any time. Additionally, there is no indication that the Corps

has altered its actual or tacit approval of TC Energy’s use of NWP 12 for the

hundreds of other water crossings in Montana, South Dakota, and Nebraska.

      13.    Plaintiffs therefore seek a declaration that the Corps’ issuance of

NWP 12 violated NEPA, the CWA, and the ESA, and that its use of NWP 12 to

approve Keystone XL violated the CWA, NWP 12 itself, and the ESA. Plaintiffs

seek vacatur of the Corps’ approval of Keystone XL using NWP 12, and an

injunction against any construction of Keystone XL or further approvals of the

project under NWP 12.

                                          7
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 8 of 90



                          JURISDICTION AND VENUE

      14.    This case arises under the Clean Water Act, 33 U.S.C. §§ 1251 et seq.,

including § 1344(b) (application of Corps guidelines in permit determinations),

§ 1344(c) (prohibition of discharge of dredged or fill material that will have an

unacceptable adverse effect), and § 1344(e) (setting forth circumstances in which

the Corps can issue nationwide permits); the National Environmental Policy Act,

42 U.S.C. §§ 4321 et seq.; the Endangered Species Act, 16 U.S.C. §§ 1531-1544;

and the Administrative Procedure Act (APA), 5 U.S.C. §§ 701-706. Jurisdiction

exists under 28 U.S.C. § 1331 (federal question), 28 U.S.C. § 1361 (mandamus),

and 28 U.S.C. §§ 2201-02 (“creation of remedy” and “further relief” provisions

establishing power to issue declaratory judgments in cases of actual controversy).

      15.    Venue is appropriate in this Court under 28 U.S.C. § 1391(e)(1)

because a substantial part of the events or omissions giving rise to Plaintiffs’

claims occurred here. The proposed route for the Keystone XL pipeline enters the

United States in Montana and crosses approximately 221 waterways under the

jurisdiction of the Corps in Montana. The Corps has permitted most of those

waterway crossings through its issuance of NWP 12 and/or its verification of

Keystone XL to proceed under NWP 12 in Montana.

      16.    Assignment to the Great Falls division of this Court is appropriate

because Keystone XL would cross the U.S.-Canada border near Morgan, Montana,

                                          8
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 9 of 90



in Phillips County. Upon information and belief, the Corps’ issuance of NWP 12

and/or its verification of Keystone XL to proceed under NWP 12 will allow

Keystone XL to be constructed through approximately 170 jurisdictional

waterways in Phillips and Valley Counties in Montana. Phillips and Valley

Counties are both within the Great Falls Division. L.R. 1.2(c)(3).

                                      PARTIES

                                       Plaintiffs

      17.      Plaintiff Northern Plains Resource Council (Northern Plains), based in

Billings, Montana, organizes citizens to protect Montana’s water, land, air, and

working landscapes and pass them on unimpaired to future generations. Northern

Plains was founded in the 1970s to protect Eastern Montana’s people and

agricultural economy from becoming a sacrifice zone for energy development.

Northern Plains has over 3,000 members, many of whom live directly on the path

of the Keystone XL pipeline and/or close to the pipeline route. Since the federal

and state permitting processes for Keystone XL began in 2009, Northern Plains

and its members have participated at every step. That includes working to improve

reclamation and liability protections for member families whose land the pipeline

would cross.

      18.      Plaintiff Bold Alliance (Bold) is a network of individuals and not-for-

profit environmental- and landowner-rights groups based in Nebraska and other

                                           9
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 10 of 90



rural states in the Midwest and South. It has more than 92,000 supporters across

the country. Bold advocates for clean energy, fights fossil fuel projects, and works

to protect rural landowners and landscapes, in cooperation with Tribal nations,

farmers, ranchers, hunters, anglers, and environmentalists. Bold and its allies have

spent years working to raise awareness of Keystone XL’s threats to the people,

land, wildlife, and water of Nebraska and other states, and to persuade our national

and state officials to reject it.

       19.    Plaintiff Natural Resources Defense Council (NRDC) is a national,

not-for-profit public-health and environmental advocacy organization whose

purpose is to safeguard the Earth: its people, its plants and animals, and the natural

systems on which all life depends. NRDC has hundreds of thousands of members,

including members who own land and live in states Keystone XL would cross.

Since its founding in 1970, NRDC has worked to enforce environmental laws and

to reduce air and water pollution from, threats to wildlife and habitat from, and

destruction of natural lands by industrial activity. NRDC has fought to curb

greenhouse gas emissions that contribute to climate change, including by working

to educate people about, and combat the threats posed by, Canadian tar sands crude

oil. NRDC has also litigated to protect endangered wildlife and wild lands,

advocated for the addition of at-risk animals and plants to the lists of endangered

and threatened species under the Endangered Species Act (ESA), and educated

                                          10
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 11 of 90



lawmakers and the public about the value of protecting and conserving these

resources.

      20.    Plaintiff Sierra Club is the nation’s oldest grassroots organization

dedicated to the protection and preservation of the environment. The Sierra Club

has over one million members and supporters dedicated to exploring, enjoying, and

protecting the wild places of the Earth; practicing and promoting the responsible

use of the Earth’s ecosystems and resources; educating and enlisting humanity to

protect and restore the quality of the natural and human environment; and using all

lawful means to carry out these objectives. The Sierra Club has chapters and

members in each of the states through which Keystone XL would pass. The Sierra

Club’s concerns encompass the protection of wildlands, wildlife and habitat, water

resources, air, climate, public health, and the health of its members, all of which

stand to be affected by Keystone XL.

      21.    Plaintiff Center for Biological Diversity (the Center) is a national

nonprofit organization that works through science, law, and policy to secure a

future for all species, great or small, hovering on the brink of extinction. The

Center has over 70,000 members and more than 1.4 million online supporters

worldwide. The Center has worked for decades to safeguard fresh water for people,

plants, and animals. One of the Center’s main goals is to protect the habitats and

communities that may be adversely affected by fossil fuel infrastructure projects,

                                          11
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 12 of 90



such as Keystone XL. The Center’s members and staff value and benefit from rare

species’ continued existence in the wild, and are concerned about new industrial

development and associated trends like global climate change and water

degradation that threaten wild species’ survival and recovery. The Center has

worked for years to protect several imperiled species that would be harmed by

Keystone XL, including the critically endangered whooping crane, endangered

interior least tern, endangered American burying beetle, endangered pallid

sturgeon, and threatened piping plover.

      22.    Plaintiff Friends of the Earth (FoE) is a non-profit advocacy

organization founded in 1969. FoE has more than 380,000 members and almost 1.9

million activists across the United States. It is a member of Friends of the Earth

International, which is the world’s largest grassroots environmental network with

75 affiliates worldwide. FoE’s mission is to defend the environment and champion

a healthy and just world. FoE speaks truth to power and exposes those who

endanger people and the planet. Its campaigns work to hold politicians and

corporations accountable, transform our economic systems, protect our forests and

oceans, halt climate chaos, and revolutionize our food and agriculture systems.

Ending destructive tar sands development is one of FoE’s top priorities.

      23.    In bringing this lawsuit, Plaintiffs stand in the shoes of members,

staff, and other supporters who live, work, and recreate in places threatened by

                                          12
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 13 of 90



Keystone XL and who use, study, and cherish the land, water, wildlife, and other

resources that may be irrevocably damaged by the project. Plaintiffs have

numerous members and other supporters who live in Montana, South Dakota, and

Nebraska—the states that Keystone XL would cross. Plaintiffs’ members, other

supporters, and staff include individuals who study and advocate for better

protection of wildlife and other resources threatened by Keystone XL.

      24.    For example, some of Plaintiffs’ members own property on and/or

near the proposed pipeline route, and some of those properties are located

downstream of and/or near waterways that the pipeline would cross. The project

threatens these individuals’ use and enjoyment, and the economic value, of their

property, as well as the waters that members use and enjoy both as a resource and

for the habitat they provide for plants and animals. Some of Plaintiffs’ members

also enjoy hiking, picnicking, fishing, and observing wildlife in parks and along

rivers and streams near and on the proposed pipeline route, and plan to return to

those areas to pursue such activities in the future.

      25.    In addition, some of Plaintiffs’ members study and enjoy observing

protected species, including the pallid sturgeon, American burying beetle,

whooping crane, and other federally protected Great Plains migratory birds, such

as the interior least tern and piping plover, whose survival and recovery are

threatened by activities authorized under NWP 12. Plaintiffs’ staff and members

                                          13
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 14 of 90



include scientists and naturalists who have researched, studied, observed, and

sought protection for endangered species that are adversely affected by NWP 12-

authorized activities, including Keystone XL. Plaintiffs’ members and staff derive

scientific, recreational, conservation, and aesthetic benefits from rare species’

existence in the wild, and intend to continue to visit and observe, or attempt to visit

and observe, these species in the near future.

      26.    The Corps’ unlawful issuance of NWP 12 and approval of Keystone

XL using NWP 12 threaten the health, recreational, economic, professional,

scientific, and aesthetic interests of Plaintiffs’ members, staff, and other supporters.

      27.    For example, the Corps’ NWP 12 EA did not adequately address the

risk of oil spills from pipelines such as Keystone XL. A spill on a member’s land

would interfere with their use and enjoyment of the property, threaten their water

supply, and decrease property values. Similarly, the negative ecological effects of

pipeline construction through streams and rivers—such as increased sedimentation,

oil spills, and other harm to protected species—would interfere with members’ use

and enjoyment of those waterways and the wildlife they support.

      28.    By refusing to prepare and publish an adequate and complete

environmental review for NWP 12 or Keystone XL, the Corps failed to analyze

and address the project’s negative impacts on and threats to the interests of

Plaintiffs’ members, other supporters, and staff. The Corps also deprived these

                                          14
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 15 of 90



individuals of their right to participate in the approval process in order to protect

the interests described above.

      29.    The declaratory and injunctive relief Plaintiffs seek in this lawsuit will

redress their injuries by setting aside the Corps’ approvals and requiring the Corps

to comply with NEPA, the CWA, the ESA, and the APA. This relief will give

Plaintiffs, their members, other supporters, staff, and the general public more

comprehensive and complete information regarding Keystone XL’s threats to

waterways, protected species, and other valued resources. It will allow Plaintiffs,

their members and supporters, and others who are concerned about Keystone XL to

advocate more effectively for denial of the project or changes to its design and

operation that would help mitigate its adverse impacts (including but not limited to

measures designed to protect wetlands and waterways and reduce the impacts of

oil spills). And it will give federal, state, and local decision-makers the chance to

make better-informed decisions about whether and on what terms to approve the

project.

                                     Defendants

      30.    Defendant U.S. Army Corps of Engineers (Corps) is the federal

agency charged with administering permits under Section 404 of the CWA for

discharge of dredged or fill material into the waters of the United States. The Corps

is headquartered in Washington, D.C. The Corps has three regulatory offices in

                                          15
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 16 of 90



Montana, and its Omaha, Nebraska district office oversees the regulatory program

in Montana.

      31.     Defendant Todd T. Semonite is Chief of Engineers and Commanding

General of the U.S. Army Corps of Engineers headquartered in Washington, D.C.,

and is designated to act for the Secretary of the Army. Plaintiffs bring this action

against Lieutenant General Semonite in his official capacity only. Lieutenant

General Semonite is the federal officer personally responsible for compliance with

any injunction that this Court issues.

                             LEGAL BACKGROUND

                               The Clean Water Act

      32.     The CWA was enacted by Congress in 1972 to “restore and maintain

the chemical, physical, and biological integrity of the Nation’s waters.” 33 U.S.C.

§ 1251(a). To achieve this goal, Section 404 of the CWA prohibits the discharge of

any pollutant, including dredged soil or other fill material, into navigable waters

unless authorized by a permit. Id. §§ 1311, 1344.

      33.     Section 404 of the CWA gives the Corps primary responsibility for

permitting construction activities that involve dredge and fill of U.S. waters. Id.

§ 1344(a), (d). The Corps oversees the 404 permit process and must comply with

guidelines promulgated by the U.S. Environmental Protection Agency (EPA),

which are incorporated into the Corps’ own regulations. Id. § 1344(b)(1); 33

                                          16
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 17 of 90



C.F.R. §§ 320.4(b)(4), 325.2(a)(6). The objective of these “404(b)(1) guidelines,”

set forth at 40 C.F.R. Part 230, is to prevent unacceptable adverse impacts to the

nation’s aquatic ecosystems from the discharge of dredged or fill material. 40

C.F.R. § 230.1(c).

      34.    The guidelines provide that no discharge of dredged or fill material

shall be permitted for an individual project: (1) if there is a practicable alternative

to the proposed discharge; (2) if the discharge causes or contributes to violations of

applicable state water quality standards; (3) if the discharge causes or contributes

to significant degradation of the environment; and (4) unless all appropriate and

practicable steps have been taken to minimize potential adverse impacts. Id.

§ 230.10. “Practicable alternatives” include “not discharging into the waters of the

U.S. or discharging into an alternative aquatic site with potentially less damaging

consequences.” Id. § 230.5(c); see id. § 230.10(a). The Corps’ regulations also

require that destruction of wetlands be avoided to the extent practicable. 33 C.F.R.

§ 320.4(b), (r).

      35.    Public participation plays an important role in CWA permitting

decisions. The CWA provides in its general policy section that “[p]ublic

participation in the development . . . of any . . . program established by the

Administrator . . . under this chapter shall be provided for, encouraged, and

assisted by the Administrator. . . .” 33 U.S.C. § 1251(e). See also id. § 1344(a)

                                           17
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 18 of 90



(“The Secretary may issue permits, after notice and opportunity for public hearings

for the discharge of dredged or fill material into the navigable waters at specified

disposal sites.”); 33 C.F.R. § 327.4(b) (“[A]ny person may request, in writing, . . .

that a public hearing be held . . . . Requests for a public hearing under this

paragraph shall be granted, unless the district engineer determines that the issues

raised are insubstantial or there is otherwise no valid interest to be served by a

hearing.”).

      36.     When issuing an individual Section 404 permit for a specific project,

the Corps must comply with the requirements of NEPA, which are set forth below.

      37.     An alternative to this comprehensive, transparent individual permit

process is the nationwide permit program. “Nationwide permits (NWPs) are a type

of general permit issued by the Chief of Engineers and are designed to regulate

with little, if any, delay or paperwork certain activities having minimal impacts.”

Id. § 330.1(b).

      38.     Section 404(e) allows the Corps to, “after notice and opportunity for

public hearing, issue general permits on a State, regional, or nationwide basis for

any category of activities involving discharges of dredged or fill material if the

[Corps] determines that the activities in such category are similar in nature, will

cause only minimal adverse environmental effects when performed separately, and

will have only minimal cumulative adverse effect on the environment.” 33 U.S.C.

                                          18
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 19 of 90



§ 1344(e)(1). NWPs can last up to five years, at which point they must be reissued

or left to expire. Id. § 1344(e)(2); 33 C.F.R. §§ 330.5, 330.6(b).

      39.     Once an NWP is issued, specific projects that meet the terms and

conditions of that NWP may proceed without obtaining an individual Section 404

permit. Projects permitted via an NWP are not subject to public participation, and

do not go through the more comprehensive, site-specific environmental- and

public-interest review individual Section 404 permits require. See 33 C.F.R.

§ 323.3(a).

      40.     In most cases, permittees may proceed with activities authorized by

NWPs without notifying the Corps at all. Id. § 330.1(e)(1).

      41.     In some cases, however, permittees must notify Corps district

engineers of their projects through submission of a preconstruction notification

(PCN) and await verification before the project may proceed under the NWP. Id.

§§ 330.1(e)(1), 330.6(a).

      42.     If, upon receiving a PCN, the district engineer decides that an activity

does not comply with the terms or conditions of an NWP, the district engineer

must deny verification and require an individual Section 404 permit. Id.

§ 330.6(a)(2).

      43.     If the district engineer determines that an activity does comply with

the terms and conditions of an NWP, the district engineer will notify the applicant

                                          19
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 20 of 90



that the project is verified under the NWP. Id. § 330.6(a)(3). The district engineer

may add conditions on a case-by-case basis to ensure the activity will have only

minimal individual and cumulative adverse effects on the environment and will not

be contrary to the public interest. Id. § 330.6(a)(3)(i).

      44.    Ordinarily, once a permittee has submitted a PCN for a project under

an NWP, it may presume that the project qualifies for the NWP unless otherwise

notified by the district engineer within a 45-day period. Id. § 330.1(e)(1).

      45.    The Corps does not issue any public notice or allow any opportunity

for public involvement when a PCN is submitted or when a project is verified

under an NWP. See id. § 330.1(e).

      46.    Corps regulations provide that two or more different NWPs can be

combined to authorize a project, but that “the same NWP cannot be used more than

once for a single and complete project.” Id. § 330.6(c).

      47.    Corps division engineers may prepare supplemental documentation

for NWPs, make modifications, and add regional conditions. Id. § 330.5(c).

                      The National Environmental Policy Act

      48.    NEPA is our “basic national charter for protection of the

environment.” 40 C.F.R. § 1500.1(a). Congress enacted it in 1969 “to promote

efforts which will prevent or eliminate damage to the environment.” 42 U.S.C.

§ 4321.

                                           20
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 21 of 90



      49.    NEPA seeks to ensure “that environmental information is available to

public officials and citizens before decisions are made and before actions are

taken” and to “help public officials make decisions that are based on understanding

of environmental consequences, and take actions that protect, restore, and enhance

the environment.” 40 C.F.R. § 1500.1(b), (c). When the federal government acts

before fulfilling its NEPA obligations, courts may set the action aside until the

government complies with NEPA.

      50.    The Council on Environmental Quality (CEQ) is an agency created by

NEPA and housed within the Executive Office of the President. 42 U.S.C. § 4342.

CEQ has promulgated general regulations implementing NEPA. 40 C.F.R.

§§ 1500-1508.

      51.    To achieve these objectives, NEPA requires all federal agencies to

prepare a “detailed statement” for any “major Federal actions significantly

affecting the quality of the human environment.” 42 U.S.C. § 4332(2)(C). This

statement—the EIS—must describe the environmental impacts of the proposed

action. Id. § 4332(2)(C)(i), (ii). The EIS is an “action-forcing device” that ensures

NEPA’s goals “are infused into the ongoing programs and actions” of the federal

government. 40 C.F.R. § 1502.1.




                                          21
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 22 of 90



      52.    To determine whether a proposed action significantly affects the

environment, and whether an EIS is required, the lead federal agency first prepares

an EA. Id. §§ 1501.4(b), 1508.9.

      53.    An EA must provide sufficient evidence and analysis to determine

whether to prepare an EIS. Id. § 1508.9. The lead agency must take a hard look at

the relevant environmental concerns and alternatives to the proposed action. The

agency must consider both the context and intensity of the proposed action,

including whether the project will take place in wetlands or other “ecologically

critical areas,” whether the project will affect endangered species, and “[t]he

degree to which the possible effects on the human environment are highly

uncertain or involve unique or unknown risks.” Id. § 1508.27 (a), (b).

      54.    If the agency concludes in an EA that a project may have significant

environmental impacts, then it must prepare an EIS. Id. § 1501.4. If an EA

concludes that there are no potentially significant impacts to the environment, the

federal agency must describe why the project’s impacts are insignificant and issue

a FONSI. Id. § 1508.13. If the agency issues an EA/FONSI, it must make a

convincing case for a finding of no significant impact on the environment, since

the FONSI is crucial to a court’s evaluation of whether the agency took the

requisite hard look at the potential impacts of a project.




                                          22
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 23 of 90



       55.    An EIS or EA must include a “full and fair discussion” of the “direct,”

“indirect,” and “cumulative” effects of the action, as well as a discussion of

“[m]eans to mitigate adverse environmental impacts.” Id. §§ 1502.1, 1502.16(a),

(b), (h), 1508.25(c). Direct impacts are “caused by the action and occur at the same

time and place.” Id. § 1508.8(a). Indirect impacts are “caused by the action and are

later in time or farther removed in distance, but are still reasonably foreseeable.”

Id. § 1508.8(b). Cumulative impacts are the “incremental impact[s] of the action

when added to other past, present, and reasonably foreseeable future actions

regardless of what agency (Federal or non-Federal) or person undertakes such

other actions.” Id. § 1508.7. “Cumulative impacts can result from individually

minor but collectively significant actions taking place over a period of time.” Id.

       56.    Agencies must include analysis of any “[c]onnected” actions in the

same EIS or EA. Id. § 1508.25(a)(1). Connected actions are those that

“[a]utomatically trigger other actions which may require environmental impact

statements,” “[c]annot or will not proceed unless other actions are taken previously

or simultaneously,” or “[a]re interdependent parts of a larger action and depend on

the larger action for their justification.” Id.

       57.    The EIS or EA must also inform federal agency decision-makers and

the public of the “reasonable alternatives” that would “avoid or minimize adverse

impacts or enhance the quality of the human environment.” Id. § 1502.1. This

                                            23
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 24 of 90



analysis of alternatives is the “heart” of the document—i.e., where the agency

should “present the environmental impacts of the proposal and the alternatives in

comparative form, thus sharply defining the issues and providing a clear basis for

choice among options.” Id. § 1502.14. The EIS or EA must “[r]igorously explore

and objectively evaluate all reasonable alternatives,” including the alternative of

“no action.” Id. § 1502.14(a), (d).

      58.       The CEQ regulations require the federal agency to provide an

opportunity for public participation. See id. § 1500.1(b) (“public scrutiny [is]

essential”), § 1500.2(d) (the agency must “[e]ncourage and facilitate public

involvement”), § 1506.6 (the agency must “[m]ake diligent efforts to involve the

public” in preparing environmental documents, give “public notice of . . . the

availability of environmental documents so as to inform those persons . . . who

may be interested or affected,” and “[s]olicit appropriate information from the

public.”). CEQ regulations require federal agencies to give the public as much

information as is practicable, so that the public has a sufficient basis to assess those

areas that the agency must consider in conducting the environmental review. See

id. § 1501.4.

                             The Endangered Species Act

      59.       With the ESA, Congress intended endangered species to be afforded

the highest of priorities. The ESA’s purpose is “to provide a means whereby the

                                          24
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 25 of 90



ecosystems upon which endangered species and threatened species depend may be

conserved, [and] to provide a program for the conservation of such endangered

species and threatened species.” 16 U.S.C. § 1531(b).

      60.    The ESA assigns responsibility to implement the statute to the

Secretaries of Commerce and Interior, which in turn have delegated responsibility

to the National Marine Fisheries Service and the U.S. Fish and Wildlife Service

(“the Services”), respectively. 50 C.F.R. § 402.01.

      61.    To fulfill the substantive purposes of the ESA, federal agencies are

required to engage in Section 7 consultation with the Services to “insure that any

action authorized, funded, or carried out by such agency . . . is not likely to

jeopardize the continued existence of any endangered species or threatened species

or result in the destruction or adverse modification of habitat of such species which

is determined . . . to be critical.” 16 U.S.C. § 1536(a)(2). To “jeopardize” means

“to engage in an action that reasonably would be expected, directly or indirectly, to

reduce appreciably the likelihood of . . . the survival [or] recovery of a listed

species in the wild by reducing the reproduction, numbers, or distribution of that

species.” 50 C.F.R. § 402.02.

      62.    The ESA’s regulatory definition of “action” is broad and includes “all

activities or programs of any kind authorized, funded, or carried out, in whole or in

part, by Federal agencies in the United States or upon the high seas,” such as the

                                          25
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 26 of 90



promulgation of regulations, the granting of permits, or actions directly or

indirectly causing modifications to the land, water, or air. Id.

      63.    Section 7(a)(2) and its implementing regulations set forth a detailed

process that must be followed before agencies take or approve actions that may

affect threatened or endangered species or critical habitat. In fulfilling the

requirements of Section 7(a)(2) and the procedural requirements set forth in 50

C.F.R. Part 402, agencies must “use the best scientific and commercial data

available.” 16 U.S.C. § 1536(a)(2).

      64.    Each federal agency must “review its actions at the earliest possible

time to determine whether any action may affect listed species or [their] critical

habitat” in the action area. 50 C.F.R. § 402.14(a). The term “may affect” is broadly

construed to include “[a]ny possible effect, whether beneficial, benign, adverse, or

of an undetermined character,” and thus is easily triggered. 51 Fed. Reg. 19,926,

19,949 (June 3, 1986). The “action area” includes all areas that would be “affected

directly or indirectly by the Federal action and not merely the immediate area

involved in the action.” 50 C.F.R. § 402.02.

      65.    If the Services determine that listed species may be present in the

action area, the action agency must prepare a “biological assessment” that

“evaluate[s] the potential effects of the action” on listed species and their habitat.

Id. §§ 402.12(a), 402.02.

                                          26
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 27 of 90



      66.    If the action is “likely to adversely affect” listed species or critical

habitat, the agency must engage in “formal consultation” with the Services to meet

the ESA’s substantive “no jeopardy” mandate. Id. § 402.14; see 16 U.S.C.

§ 1536(a)(2). The threshold for triggering this formal consultation requirement is

very low. See 51 Fed. Reg. at 19,949-50.

      67.    Formal ESA consultation commences with the action agency’s written

request for consultation and concludes with the Services’ issuance of a “biological

opinion.” 50 C.F.R. § 402.02; see id. § 402.14(c), (g)(4). During formal

consultation, the Services and the action agency must evaluate the “[e]ffects of the

action,” including all direct and indirect effects of the proposed action, plus the

effects of actions that are interrelated or interdependent, added to all existing

environmental conditions—that is, the “environmental baseline.” Id. §§ 402.02,

402.14(g)(3). “The environmental baseline includes the past and present impacts of

all Federal, State, or private actions and other human activities in the action

area . . . .” Id. § 402.02. The effects of the action must be considered together with

“cumulative effects,” which are “those effects of future State or private activities,

not involving Federal activities, that are reasonably certain to occur within the

action area of the Federal action subject to consultation.” Id.

      68.    The biological opinion is the heart of the formal consultation process,

and states the Services’ opinion as to whether the effects of the action are “likely to

                                           27
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 28 of 90



jeopardize the continued existence of listed species or result in the destruction or

adverse modification of critical habitat.” Id. § 402.14(g)(4), (h)(3); see 16 U.S.C.

§ 1536(a)(2), (b)(3)(A).

       69.    If the Services determine that the action is likely to jeopardize a

species, the biological opinion must outline “reasonable and prudent alternatives”

to the action, if any exist, that will avoid jeopardy and “which [the agency]

believes would not violate [Section 7(a)(2)].” 16 U.S.C. § 1536(b)(3)(A); 50

C.F.R. § 402.14(h)(3). The Services may also “suggest modifications” to the action

during the course of consultation “to avoid the likelihood of adverse effects” to the

listed species even when not necessary to avoid jeopardy. 50 C.F.R. § 402.13(b).

       70.    If the Services conclude that an action is not likely to jeopardize listed

species, they ordinarily provide the action agency with a written statement,

commonly known as an “incidental take statement” (ITS). See 16 U.S.C.

§ 1536(a)(2), (b)(4); 50 C.F.R. § 402.14(i). The ITS must set forth “reasonable and

prudent measures” that are “necessary or appropriate to minimize” take, and

“terms and conditions” that the action agency must comply with to implement the

reasonable and prudent measures. 16 U.S.C. § 1536(b)(4)(ii), (iv); 50 C.F.R.

§ 402.14(i)(1)(ii), (iv).

       71.    The Services may also engage in “programmatic consultation” to

guide the implementation of Federal programs by establishing standards,

                                           28
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 29 of 90



guidelines, or governing criteria to avoid, minimize, or offset the effects of the

program on listed species and critical habitat. See 50 C.F.R. § 402.02. However,

pursuant to the Services’ revised regulations defining “framework programmatic

action,” programmatic consultations, such as for the NWP program, should not

result in the issuance of an ITS. Rather, any incidental take must be subsequently

authorized under a project-specific Section 7 consultation. See 80 Fed. Reg.

26,832, 26,832, 26,837 (May 11, 2015) (adding definition of “framework

programmatic action” to 50 C.F.R. § 402.02 and adding 50 C.F.R. § 402.14(i)(6) to

clarify that incidental take statements generally will not be issued at the

programmatic level). When the Services issued the 2015 regulations defining

framework programmatic consultations, they used the Corps’ NWP program as a

specific example of a federal program where programmatic consultation would be

required. 80 Fed. Reg. at 26,835.

      72.    After the issuance of a biological opinion and “where discretionary

Federal involvement or control over the action has been retained or is authorized

by law,” the action agency and the Services must reinitiate formal consultation if

“the amount or extent of taking specified in the incidental take statement is

exceeded;” if “new information reveals effects of the action that may affect listed

species or critical habitat in a manner or to an extent not previously considered;” if

“the identified action is subsequently modified in a manner that causes an effect to

                                          29
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 30 of 90



the listed species . . . that was not considered in the biological opinion;” or if “a

new species is listed or critical habitat designated that may be affected by the

identified action.” 50 C.F.R. § 402.16.

                        The Administrative Procedure Act

      73.     The APA provides for judicial review of agency actions such as those

at issue here, and provides the standard of review for ESA citizen suit claims. A

reviewing court shall “hold unlawful and set aside” any Corps actions found to be

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law.” 5 U.S.C. § 706(2)(A).

                                        FACTS

                        The Corps’ Reissuance of NWP 12

      74.     On June 1, 2016, the Corps published a proposal to reauthorize 50

existing NWPs and add two new NWPs. 81 Fed. Reg. 35,186, 35,188 (Jun. 1,

2016). The Corps also proposed to reissue the general conditions and definitions

for all NWPs, with some modifications, and to add one new general condition. Id.

at 35,186. The Corps invited public comment for a period of 60 days, ending on

August 1, 2016. Id.

      75.     On August 1, 2016, the Sierra Club, the Center, Bold, and NRDC,

among many others, submitted comments to the Corps that focused on NWP 12

and outlined violations of the CWA, NEPA, and ESA.

                                           30
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 31 of 90



      76.    On January 6, 2017, the Corps published a final decision (“Final

Decision”) reissuing 50 NWPs, general conditions, and definitions (with some

modifications), and issuing two new NWPs and one new general condition. 82 Fed.

Reg. at 1860. The NWPs took effect on March 19, 2017, and expire on March 18,

2022. Id. The general conditions, id. at 1998-2008, and definitions, id. at 2005-06,

discussed herein apply to all NWPs, including NWP 12.

      77.    The Final Decision included the reissuance of NWP 12, which

authorizes “discharges of dredged or fill material into waters of the United States

. . . associated with the construction, maintenance, or repair of utility lines,”

“provided the activity does not result in the loss of greater than ½-acre of waters of

the United States for each single and complete project.” Id. at 1985. The definition

of “utility line” includes “any pipe or pipeline for the transportation of any

gaseous, liquid, liquescent, or slurry substance,” which includes oil pipelines. Id.

NWP 12 also authorizes discharges into waters of the United States for the

construction of related substation facilities, access roads, and overhead utility lines.

Id.

      78.    Although NWP 12 is limited to utility projects with up to a half acre

of loss of U.S. waters for each “single and complete project,” for linear projects the

Corps defines that term as “that portion of the total linear project . . . that includes

all crossings of a single water of the United States (i.e., a single waterbody) at a

                                           31
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 32 of 90



specific location.” Id. at 2007 (emphasis added). In other words, NWP 12 allows

pipelines and other linear utility projects to use NWP 12 separately at each location

where the project crosses a river, stream, or wetland. By contrast, non-linear

projects can invoke NWP 12 only once for the overall project, unless the separate

components of the project would have “independent utility” (i.e., if the

components could function as stand-alone projects). Id. at 2006.

      79.    NWP 12 thus allows the Corps to treat numerous water crossings

along a proposed linear utility project—which often number in the hundreds or

thousands—as “single and complete projects” that each qualify separately under

NWP 12. There is no limit to the number of times that a single linear utility project

can use NWP 12, nor is there a maximum number of acres of water that a linear

project can impact while still being authorized under NWP 12. Because the Corps

treats each crossing separately, it does not use the total amount of loss attributable

to a project to determine whether the half-acre threshold has been met.

      80.    The Corps rationalizes this practice by claiming that water crossings

on a linear pipeline are usually at “separate and distant” locations and/or separate

watersheds along a pipeline route such that cumulative effects are dissipated. For

example, the Final Decision states:

      We do not agree that the [½-acre] limit should apply to the entire utility
      line because the separate and distant crossings of waters of the United
      States are usually at separate waterbodies scattered along the length of
      the utility line, and are often in different watersheds . . . . For utility
                                          32
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 33 of 90



      lines that cross the same waterbody (e.g., a river or stream) at separate
      and distant locations, the distance between those crossings will usually
      dissipate the direct and indirect adverse environmental effects so that
      the cumulative adverse environmental effects are no more than
      minimal.

Id. at 1885.

      81.      However, NWP 12 does not actually require that multiple crossings

along a linear project be “separate and distant” or in separate watersheds: it does

not define the phrase “separate and distant” or impose any spacing requirements,

and it does not require district engineers to make a “separate and distant” finding.

In fact, linear projects permitted by NWP 12, including but not limited to Keystone

XL, often have ten or more water crossings within a mile.

      82.      The Corps further claims that district engineers, upon receipt of a

PCN for an NWP 12 project, will conduct a project-level review to ensure that all

of its water crossings “will cause only minimal adverse environmental effects

when performed separately, and will have only minimal cumulative adverse effect

on the environment,” as required by 33 U.S.C. § 1344(e)(1). 82 Fed. Reg. at 1870;

see also id. at 1885 (“If the district engineer determines after reviewing the PCN

that the cumulative adverse environmental effects are more than minimal . . . he or

she will exercise discretionary authority and require an individual permit.”)

      83.      However, NWP 12 requires a permittee to submit a PCN only if the

proposed project meets certain criteria. See, e.g., id. at 1986, 1999, 2000, 2003-04.

                                           33
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 34 of 90



If none of these criteria is met, a project proponent may commence with the

activity under NWP 12 without notifying the Corps or the public at all.

      84.    In fact, many project applicants proceed under NWP 12 without ever

submitting a PCN or notifying the Corps, and thus the Corps district engineers lack

the opportunity to evaluate the environmental effects of those projects at all.

      85.    When an applicant does submit a PCN, the PCN must include a listing

of not only the water crossings that triggered the PCN requirement, but also all

water crossings along the project. Id. at 1986 (Note 8) (stating that the PCN must

include “other separate and distant crossings that require Department of the Army

authorization but do not require pre-construction notification” (emphasis added)).

The district engineer must then “evaluate the PCN in accordance with Section D,

‘District Engineer’s Decision,’” and “may require mitigation to ensure that the

authorized activity results in no more than minimal individual and cumulative

adverse environmental effects.” Id. In turn, Section D, “District Engineer’s

Decision,” states that “the district engineer will determine whether the activity

authorized by the NWP will result in more than minimal individual or cumulative

adverse environmental effects or may be contrary to the public interest.” Id. at

2004. “For a linear project, this determination will include an evaluation of the

individual crossings of waters of the United States to determine whether they

individually satisfy the terms and conditions of the NWP(s), as well as the

                                          34
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 35 of 90



cumulative effects caused by all of the crossings authorized by NWP.”1 Id. at 2004-

05 (emphasis added).

      86.      In the Final Decision, the Corps explains that the purpose of the PCN

requirements included in Note 8 “is to remind users of the NWPs that if a utility

line includes crossings of waters of the United States that are authorized by NWP

but do not require PCNs, and one or more crossings of waters of the United States

requires pre-construction notification, then the PCN must include those Non-PCN

crossings, in accordance with the requirements of paragraph (b)(4) of general

condition 32.” Id. at 1889.


1
  The same section provides additional detail about what that analysis should look
like:

      When making minimal adverse environmental effects determinations
      the district engineer will consider the direct and indirect effects caused
      by the NWP activity. He or she will also consider the cumulative
      adverse environmental effects caused by activities authorized by NWP
      and whether those cumulative adverse environmental effects are no
      more than minimal. The district engineer will also consider site specific
      factors, such as the environmental setting in the vicinity of the NWP
      activity, the type of resource that will be affected by the NWP activity,
      the functions provided by the aquatic resources that will be affected by
      the NWP activity, the degree or magnitude to which the aquatic
      resources perform those functions, the extent that aquatic resource
      functions will be lost as a result of the NWP activity (e.g., partial or
      complete loss), the duration of the adverse effects (temporary or
      permanent), the importance of the aquatic resource functions to the
      region (e.g., watershed or ecoregion), and mitigation required by the
      district engineer.

Id. at 2005.
                                          35
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 36 of 90



      87.    Likewise, general condition 32(b)(4) states that the PCN must include

“any other NWP(s), regional general permit(s), or individual permit(s) used or

intended to be used to authorize any part of the proposed project or any related

activity, including other separate and distant crossings for linear projects that

require Department of the Army authorization but do not require pre-construction

notification.” Id. at 2003.

      88.    The requirement that a PCN include all water crossings using NWP

12 (not only those that triggered the PCN requirement) is necessary to allow the

district engineer to evaluate the adverse effects of an overall project and ensure that

they would be no more than minimal, either individually or cumulatively, and to

ensure that the project complies with all general and regional conditions for use of

NWP 12 before it can proceed. See id. at 2004.

      89.    In order to comply with the ESA for NWP 12-authorized activities,

the Corps has relied on NWP General Condition 18(a), which states that “[n]o

activity is authorized under any NWP which ‘may affect’ a listed species or critical

habitat, unless ESA section 7 consultation addressing the effects of the proposed

activity has been completed.” 82 Fed. Reg. at 1999. Similarly, General Condition

32 provides that “the permittee cannot begin the activity until receiving written

notification from the Corps that there is ‘no effect’ on listed species.” Id. at 2003

(emphasis added).

                                          36
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 37 of 90



      90.    Under General Condition 18(c), non-federal permittees must submit a

PCN to the district engineer if the activity “might affect” any listed species or

designated critical habitat, and “shall not begin work” on the activity until notified

by the district engineer that the requirements of the ESA have been satisfied. Id. at

1999-2000. The PCN “must include the name(s) of the endangered or threatened

species that might be affected by the proposed activity or that utilize the designated

critical habitat that might be affected,” and the district engineer will then

“determine whether the proposed activity ‘may affect’ or will have ‘no effect’ [on]

listed species and designated critical habitat.” Id. at 1999. If a “may effect”

determination is made, the Corps will undertake Section 7 consultation with the

FWS and/or NMFS as appropriate.

      91.    However, the PCN requirement set forth in General Condition 18 is

insufficient to ensure that the Corps will engage in Section 7 consultation for all

projects utilizing NWP 12 that may affect listed species because there is no

guarantee that a project applicant will properly apply the “might affect” standard

and submit a PCN for every water crossing that may impact a listed species. There

is, therefore, no guarantee that district engineers will ensure ESA compliance for




                                          37
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 38 of 90



all NWP 12-authorized activities.

                   The Corps’ NEPA Documents for NWP 12

      92.    The Corps’ reissuance of NWP 12 is a major federal action that

requires compliance with NEPA. See 42 U.S.C. § 4332(2)(C). The Corps issued an

EA and FONSI for its reissuance of NWP 12 on December 21, 2016.

      93.    The NWP 12 EA is the Corps’ only NEPA document for an estimated

11,500 uses of NWP 12 per year nationwide. The Corps will not prepare any

further NEPA analysis for individual projects that are permitted, verified, or

authorized by NWP 12. See, e.g., 82 Fed. Reg. at 1861 (“Corps Headquarters

fulfills the requirements of NEPA when it finalizes the environmental assessment

in its national decision document for the issuance or reissuance of an NWP. An

NWP verification issued by a district engineer does not require separate NEPA

documentation.”). In fact, for oil pipelines, there is no guarantee that any other

federal agency will conduct any project-level NEPA review because there is no

federal statute governing oil pipeline permitting.

      94.    The NWP 12 EA is narrowly limited to discussing the impacts of

discharges of fill material into waterways. It does not discuss the full range of

direct, indirect, and cumulative impacts associated with oil pipelines or other utility

projects permitted by NWP 12.




                                          38
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 39 of 90



      95.    For example, the NWP 12 EA does not evaluate the risks or impacts

of pipeline oil spills into waterways, nor does it discuss the various types of crude

oil transported by pipelines permitted by NWP 12 or their respective

characteristics, impacts, or spill response requirements. Instead, the Corps’ NWP

12 EA simply states: “We do not have the authority to regulate the operation of oil

and gas pipelines, and we do not have the authority to address spills or leaks from

oil and gas pipelines.” NWP 12 Decision Document at 7.

      96.    The NWP 12 EA does not evaluate the climate change impacts

associated with NWP 12, including the potential for increased greenhouse gas

emissions caused by pipeline construction and/or the lifecycle emissions associated

with the oil transported by NWP 12 projects. Instead, the NWP 12 EA states:

      The Corps does not have the legal authority to regulate the burning of
      fossil fuels that are transported by pipelines where the Corps authorized
      crossings of waters of the United States by NWP 12, other general
      permits, or individual permits. Therefore, in its environmental
      documentation the Corps is not required to fully evaluate the burning
      of fossil fuels . . . .

NWP 12 Decision Document at 9.

      97.    The NWP 12 EA also does not evaluate the impacts associated with

the permanent conversion of forested wetlands to lesser quality wetlands

associated with pipeline rights of way. However, the EA does acknowledge that

forested wetland will be permanently converted. See, e.g., NWP 12 Decision

Document at 11 (“There is often conversion of wetland types within utility line
                                          39
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 40 of 90



rights-of-way and those conversions often need to be permanently maintained

while the utility line is operational.”).

       98.    The NWP 12 EA purports to contain a cumulative effects analysis, but

that analysis fails to comply with NEPA. It includes only a summary of historic

and current causes of wetlands depletion in the United States; discusses U.S.

waters and species or habitat loss generally; and estimates the total acreage and

condition of wetlands in the United States. The NWP 12 EA does not discuss any

cumulative impacts specifically associated with the construction, maintenance,

operation, or repair of utility projects such as crude oil or natural gas pipelines; the

cumulative effects associated with the creation and permanent maintenance of

pipeline rights of way such as forest fragmentation, habitat loss, erosion and

sedimentation, soil nutrient loss, aesthetic impairment, etc.; or the cumulative

effects from using NWP 12 hundreds of times, often in close proximity, to approve

a massive pipeline project like Keystone XL. In fact, the cumulative effects

analysis in the NWP 12 EA is the same boilerplate language contained verbatim in

the decision documents for each of the 52 NWPs.

       99.    Rather than evaluate the full host of direct, indirect, and cumulative

impacts associated with pipelines and other activities permitted by NWP 12, the

NWP 12 EA appears to defer much of its analysis to the project level. For example,

the EA states:

                                            40
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 41 of 90



      Although the terms and conditions for this NWP have been established
      at the national level to authorize most activities that have no more than
      minimal individual and cumulative adverse environmental effects,
      division and district engineers have the authority to impose case-
      specific conditions on an NWP authorization to ensure that the
      authorized activities will result in only minimal individual and
      cumulative adverse environmental effects. . . . If the proposed activity
      will result in more than minimal adverse environmental effects, then
      the district engineer will exercise discretionary authority and require an
      individual permit.

NWP 12 Decision Document at 27-28. However, the Corps division or district

engineer performs no further NEPA analysis when projects proceed under NWP

12, even upon issuance of verifications for specific projects.

      100. On March 17, 2017, the Corps’ Omaha district office issued a

Supplemental Decision Document (“Regional Decision”) approving the NWPs and

adding NWP regional conditions for Montana, South Dakota, and Nebraska.

      101. The Regional Decision contains only a general discussion of regional

cumulative impacts (e.g., it estimates the number of yearly uses of NWP 12 and

acreage affected in the region), but continues to rely on district engineers’ review

at the project level to ensure specific projects would have no more than minimal

cumulative effects. Indeed, the Regional Decision uses the same phrase nearly

verbatim in addressing eight separate categories of impacts: “The Omaha District

reviews each proposed activity and carefully considers the cumulative effects to

watersheds and the aquatic resources. By closely adhering to the requirements of

the NWP and pertinent regional conditions, every effort is made to ensure that
                                         41
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 42 of 90



project activities have minimal effects . . . .” Regional Decision § 7.2(a) (emphasis

added); see also id. § 7.2(b)(e), (g), (i)-(j)(1) (including nearly identical language).

      102. The Regional Decision does not purport to contain any NEPA

analysis, nor does it discuss the risks or impacts of oil spills into waterways.

  The Corps’ Failure to Undertake Programmatic ESA Consultation for the
                          Reissuance of NWP 12

      103. Pipelines constructed in U.S. waters pursuant to NWP 12, including

the Keystone XL pipeline, “may affect” and are “likely to adversely affect” species

listed under the ESA and/or destroy or adversely modify designated critical habitat,

including through leaks and spills into the Corps’ jurisdictional waterways, with

disastrous impacts on aquatic resources.

      104. In its Decision Document for NWP 12, the Corps acknowledged the

potential for harm to the environment and the species that rely on areas affected by

NWP 12-authorized activities, including from inadvertent returns of drilling fluids;

fragmentation of terrestrial and aquatic ecosystems; leaks and spills of transformer

fluids or petroleum products; conversion of wetlands resulting in loss of wetland

functions as well as permanent loss of wetland habitat and alteration of natural

drainage patterns; and adverse effects on water quality from increases in sediments

and pollutants in the water that impair the quality of fish and wildlife habitat by

modifying or eliminating areas used for nesting, foraging, resting, and

reproduction.
                                           42
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 43 of 90



       105. Pipelines and power lines also cause immediate and irreparable

impacts to ecosystem functions of streams and adjacent wetlands through several

means, including by: spreading invasive species; damaging soils; degrading water

quality and harming fish; causing cumulative impacts to bank stability and

floodplain vegetation leading to erosion, sedimentation, release of toxic

substances, and reduced biodiversity and productivity; converting forested

wetlands to scrub wetlands; and causing cumulative adverse impacts from forest

fragmentation, habitat loss, erosion and sedimentation, and soil nutrient loss. These

impacts adversely affect hundreds of listed species that rely on rivers, streams, and

wetland habitats and other aquatic resources across the country.

       106. The Corps did not undertake any ESA Section 7 consultation with the

Services regarding its reissuance of the NWPs to determine whether the NWP

program, including NWP 12, may jeopardize listed species or adversely modify

critical habitat.

       107. Instead, the Corps wrongly concluded that the issuance of the NWPs,

including NWP 12, would have “no effect” on species protected under the ESA. 82

Fed. Reg. at 1,873-74; see also 81 Fed. Reg. 35,186, 35,193 (June 1, 2016). Upon

information and belief, the Services did not formally concur with the Corps’ “no

effect” determination for the NWP program.




                                         43
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 44 of 90



      108. The Corps’ “no effect” determination was premised on the assumption

that project-specific consultations will occur pursuant to NWP General Condition

18, which requires a PCN for all NWP-authorized activities that might affect listed

species, and provides that “[n]o activity is authorized under any NWP which ‘may

affect’ a listed species or critical habitat, unless ESA section 7 consultation

addressing the effects of the proposed activity has been completed.” 82 Fed. Reg.

at 1873, 1999.

      109. However, the PCN requirement set forth in General Condition 18 is

insufficient to ensure that NWP-authorized activities, collectively, will not result in

jeopardy to listed species or adverse modification of critical habitat, as the ESA

requires. The project-specific consultations required under NWP General

Condition 18 will not account for the cumulative impacts to species resulting from

the NWP program as a whole. The Corps has failed to undertake any analysis of

the impacts to ESA-listed species from NWP 12-authorized activities at the

programmatic level, even though the ESA requires that the Corps consider the

cumulative, national-scale programmatic impacts of discharges under NWP 12 on

listed species and their critical habitat. In fact, the Services specifically stated that

the NWP program required programmatic review when they issued the 2015

regulations defining framework programmatic consultations.




                                            44
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 45 of 90



                   TC Energy’s Keystone XL Pipeline Project

      110. If built, the Keystone XL pipeline would be approximately 1,200

miles long and made of three-foot-wide steel pipe. It would stretch from Canada’s

tar sands mining region through Montana and South Dakota to southern Nebraska.

The applicant, TC Energy (formerly TransCanada) would build the pipeline in an

approximately 110-foot-wide construction right of way; the permanent right of

way for most stretches of the pipeline route would be 50 feet. The project would

cross approximately 47 miles of federal lands administered by the Bureau of Land

Management, including at the U.S.-Canada border crossing.

      111. Keystone XL would import Canadian tar sands and other crude oil

from Hardisty in Alberta, Canada to Steele City, Nebraska. In Steele City,

Keystone XL would connect to TC Energy’s existing pipeline network, which

serves refineries and export terminals on the Gulf Coast. Connecting Keystone XL

to the existing network would allow TC Energy to move as many as 830,000

additional barrels (about 35 million gallons) of crude oil from Canada to the Gulf

Coast every day. If TC Energy receives a waiver to operate the pipeline at higher

pressure, capacity could increase to 900,000 barrels per day. Keystone XL would

be one of the largest oil pipelines ever built in the United States.




                                          45
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 46 of 90



       112. There is no requirement that gasoline and other finished products

made from Keystone XL’s oil be sold on U.S. markets, and most of the refined

product would likely be exported to other countries.

       113. Keystone XL would increase the extraction, transport, refining, and

burning of oil derived from tar sands, one of the dirtiest and most destructive fuels

on our planet. Tar sands crude oil—also known as oil sands crude oil, bitumen, or

Western Canadian Sedimentary Basin crude oil—is an unconventional petroleum

source that is mined from a mixture of sand and clay underlying the boreal forests

and wetlands of Alberta, Canada.

       114. Tar sands crude oil is not extracted from the ground like other types of

oil. Instead, it is mined using either open pit mining or in-situ drilling, two methods

that are energy intensive and cause significant air and water pollution and

deforestation.

       115. The mining, processing, refining, and end-use burning of tar sands

also generates large amounts of carbon dioxide and other greenhouse gases that

contribute to climate change. During the NEPA process for Keystone XL, the State

Department and the EPA both concluded that lifecycle greenhouse gas pollution

from tar sands is much higher—about 17%—than that from other forms of crude

oil.




                                          46
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 47 of 90



      116. The significant greenhouse gas emissions enabled by Keystone XL

would exacerbate climate change, one of the predominant environmental crises of

our age. The extraction and burning of fossil fuels, changes in land use (such as

deforestation), and other processes associated with population growth and

industrialization are causing the Earth’s temperature to rise and its climate to

change.

      117. According to the National Oceanic and Atmospheric Administration,

the last five years were the hottest on record. Higher surface temperatures cause a

wide range of human and ecological harms, including sea-level rise, coastal

flooding, heat waves, increased risk of stronger hurricanes and extreme weather,

increased risk of wildfires, water shortages, species extinction, habitat destruction,

and shifting disease pathways.

      118. The transportation of tar sands crude oil through the Keystone XL

pipeline also poses other serious threats to human health and the environment,

particularly waterways. Oil pipelines routinely leak and spill oil, and diluted

bitumen, or “dilbit,” is extremely difficult to clean up after a spill—much more so

than conventional crude oils. The chemicals used to dilute the bitumen can

vaporize into air or dissolve into water, leaving behind the heavy bitumen. Because

it does not readily biodegrade and is incredibly viscous and sticky, bitumen is




                                          47
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 48 of 90



nearly impossible to remove from the natural environment, where it persistently

lingers as a source of oil pollution.

      119. Two dilbit spills from pipelines have highlighted how costly and

damaging such spills can be. A 2010 tar sands crude oil spill in Michigan’s

Kalamazoo River led to a more than $1.2 billion cleanup effort, the most expensive

oil pipeline cleanup in U.S. history. A 2013 spill in Mayflower, Arkansas

contaminated an entire neighborhood and caused extensive health problems for

residents, including headaches, nausea, fatigue, nosebleeds, bowel issues, and

breathing problems.

      120. Problems with a Keystone XL predecessor also owned and operated

by TC Energy, the Keystone I pipeline, underscore the significant spill risks

associated with crude oil pipelines. When it began shipping oil through Keystone I

in June 2010, TC Energy claimed that “[c]onstruction and operation of the

Keystone Pipeline system will continue to meet or exceed world class safety and

environmental standards.” But in its first year of operation alone, Keystone I

leaked at least 14 times and was temporarily shut down by U.S. authorities.

Canadian authorities recorded more than 20 spills and other accidents between

June 2010 and July 2011. In April 2016, Keystone I spilled 16,800 gallons; and in

November 2017, spilled another 210,000 gallons. Both of these major spills

occurred in South Dakota.

                                         48
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 49 of 90



      121. Spills from Keystone XL could be particularly harmful because they

threaten aquifers that serve as the main or sole source of drinking and irrigation

water for many people. The proposed route described in the State Department’s

2014 analysis would cross parts of the Northern High Plains Aquifer in South

Dakota and Nebraska, including the Northern Great Plains Aquifer System that

supplies communities in eastern Montana and the Ogallala Aquifer that supplies

most of Nebraska’s drinking and irrigation water. The Ogallala is the United

States’ largest freshwater aquifer. As development and climate change increase

competition for and stress on water supplies, protecting our freshwater aquifers

will become ever more important. Keystone XL would threaten these aquifers

directly and threaten surface waters that are hydrologically connected to the

aquifers.

      122. Keystone XL’s construction would also harm the more than 1,000

waterbodies and more than 300 acres of wetlands it would cross. Using horizontal

directional drilling, TC Energy would drill tunnels under the largest rivers, which

include the Yellowstone, Missouri, Milk, Frenchman, Cheyenne, Bad, White,

Elkhorn, and Platte Rivers. With horizontal directional drilling crossings, the

project would use drilling mud, or fracking fluid, to drill underneath the

waterways.




                                         49
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 50 of 90



      123. Horizontal directional drilling presents a threat of “frac-out,” which

occurs when pressurized fluids and drilling lubricants escape the active bore,

migrate up through the soils, and come to the surface at or near the construction

site or in the waterbody.

      124. TC Energy would use an “open cut” method—excavating a trench in

the streambed while water is flowing—to cross most other streams and rivers. In

larger waterways, TC Energy would place construction equipment in the channel.

These activities will increase sediment pollution and the risk of oil spills in waters

that support fish and other wildlife and that people along the proposed route use for

drinking, recreation, and agriculture.

      125. Construction in wetlands would be particularly damaging. Keystone

XL would cut a 75- to 110-foot-wide path through wetlands along the proposed

route. For comparison, Interstate 15 in central Great Falls is approximately 115

feet wide. Construction in wetlands can damage and destroy precious wildlife

habitat, including foraging, nesting, spawning, rearing, and resting sites for

migratory birds. It can also damage and destroy the wetland plants that influence

water chemistry and trap sediments and other pollutants, harming water quality.

      126. According to the State Department’s 2014 analysis, the construction

of the project would impact a total of 11,599 acres, including approximately 128

acres of herbaceous wetlands, 53 acres of scrub-shrub wetlands, 7 acres of forested

                                          50
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 51 of 90



wetlands, and 74 acres of riverine and open water wetlands; and the operation of

the pipeline would permanently affect an estimated 55 acres of herbaceous

wetlands, 23 acres of scrub-shrub wetlands, 5 acres of forested wetlands, and 38

acres of riverine and open-water wetlands.

      127. The project will require the construction of approximately 21 new

pump stations, 55 new mainline valves, and hundreds of miles of new power lines,

as well as permanent and temporary access roads.

      128. Keystone XL provides an instructive example of the adverse impacts

of NWP 12-authorized activities on listed species. The pipeline and its related

power line infrastructure pose significant threats to several species protected under

the ESA. Construction and operation of the project will cause take of American

burying beetles, pallid sturgeon, whooping cranes, interior least terns, and piping

plovers through habitat loss and fragmentation, power line collisions, increased

predation, construction activities, and inevitable oil spills during operation that will

adversely affect these listed species and the habitats they depend on.

      129. FWS and the State Department have previously acknowledged that

the project will negatively impact whooping cranes, interior least terns, and piping

plovers due to collisions with the hundreds of miles of new electrical power

transmission lines and distribution lines that would serve pump stations along the

route. This increased collision risk is especially dangerous for the survival and

                                          51
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 52 of 90



recovery of the whooping crane. The primary cause of mortality for this critically

imperiled bird is collisions with power lines, and power lines associated with

Keystone XL would present new collision hazards to migrant whooping cranes, as

well as to interior least terns and piping plovers. Given the low numbers, genetic

bottleneck, and slow reproduction of the whooping crane in particular, many

whooping crane experts believe that the loss of a few, and even one, breeding adult

could jeopardize the continued existence of this iconic species.

      130. The FWS has issued guidance entitled “Region 6 Guidance for

Minimizing Effects from Power Line Projects within the Whooping Crane

Migration Corridor” (the “Region 6 Guidance”). The Region 6 Guidance requires a

five-mile buffer for documented high-use whooping crane areas, that lines within

one mile of potentially suitable habitat be buried where feasible, and that existing

lines as well as any proposed new lines be marked. However, none of the power

companies that will erect the power lines to service Keystone XL has agreed to

implement the conservation measures set forth in the Region 6 Guidance. Rather,

the power companies have consented only to marking the proposed new lines with

bird flight diverters, which are less than 50% effective at reducing crane collisions.

Therefore, while the proposed conservation measures may reduce the threat of

collisions, they cannot eliminate the likelihood of take or the possibility of




                                          52
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 53 of 90



jeopardy. Take of whooping cranes, terns, and plovers is therefore reasonably

certain to occur as a result of construction and operation of the project.

      131. Keystone XL will inevitably result in oil spills over the 50-year life of

the project, presenting another threat to listed species, including whooping cranes,

interior least terns, piping plovers, and pallid sturgeon. These listed species rely on

waterbodies that Keystone XL would cross, as well as waterbodies downstream of

many of the project’s water crossings (including Non-PCN waters), and thus would

be adversely affected by leaks or spills, including those in the vicinity of the

crossings and upstream in tributaries. Yet the Corps has not considered whether oil

spills or frac-outs may jeopardize these listed species, and FWS never provided

incidental take coverage for listed species that may be harmed from oil spills,

leaks, or frac-outs caused by Keystone XL.

      132. For example, oil spills from Keystone XL into or near the Platte River

in Nebraska or the Missouri or Milk Rivers in Montana, and/or connected

waterways, would be devastating to the endangered pallid sturgeon, which is very

sensitive to harm from spills or other contamination that smothers the benthic

habitat that it relies on for feeding and breeding.

      133. Keystone XL would drill under the Milk River (milepost 83.41) and

the Missouri River (milepost 89.66) in Montana, two locations where endangered

pallid sturgeon are present. However, in the span of ten miles on either side of

                                          53
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 54 of 90



these two crossings (i.e., between milepost 73 and 100), the pipeline would cross

41 other waterways using conventional trenching methods. Discharges and/or oil

spills into those 41 waterways during construction or operation could flow into the

Missouri and Milk Rivers and adversely affect pallid sturgeon. Similar concerns

exist with respect to crossings of Non-PCN waters in South Dakota and Nebraska.

      134. The State Department’s analysis of the Keystone XL project

acknowledged that oil spills and leaks could travel at least 40 miles downstream

and adversely impact connected waterways. Plaintiffs’ comments on the 2017

reissuance of NWP 12 and on the Keystone XL draft EIS provided evidence that

oil spills can in fact travel up to 70 miles downstream.

      135. However, the Corps issued NWP 12 verifications (and/or found such

verifications were unecessary) for the Keystone XL river crossings without

considering the direct, indirect and cumulative impacts on protected sturgeon

through ESA Section 7 consultation.

      136. The State Department and the FWS have also already admitted that

Keystone XL will adversely affect remaining occupied habitat of the American

burying beetle in Nebraska and South Dakota. Take of beetles will occur from

direct harm associated with construction activities (i.e., habitat loss and crushing of

beetles) and mortality if beetles are trapped and moved, as well as from heat

emanating from the pipeline during operation. As described below, in 2013, the

                                          54
          Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 55 of 90



FWS issued an ITS for Keystone XL finding that the project would result in take of

over 350 American burying beetles, mostly through construction-related impacts in

South Dakota and Nebraska. Now, that consultation has been withdrawn, and the

Corps has not completed any independent analysis to ensure that its approval of

Keystone XL will not jeopardize the continued existence of the American burying

beetle.

                 The State Department’s Approval of Keystone XL

      137. In September 2008, TC Energy submitted an application to the State

Department pursuant to Executive Order 13,337 for approval of a cross-border

permit for the proposed Keystone XL pipeline.

      138. Because Executive Order 13,337 requires the State Department to

determine whether the project “would serve the national interest,” the State

Department acted as the lead agency in the Keystone XL NEPA process—as it had

done for most, if not all, cross-border projects since 1968. The Corps elected to

participate as a cooperating agency in preparation of the EIS because the project

requires authorization under Section 404 of the CWA to cross many of the

approximately 1,073 waterways along its path. In January 2012, the State

Department denied the first permit application. TC Energy subsequently reapplied

for a cross-border permit on May 4, 2012, but constructed the southern segment of




                                         55
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 56 of 90



Keystone XL as a separate project called the Gulf Coast Pipeline, which is now

operational.

      139. On December 21, 2012, the U.S. Department of State issued a

biological assessment (“BA”) for the Keystone XL project and requested formal

Section 7 consultation with FWS. According to the BA, the Department was acting

as the “lead agency” for the agencies involved in the consultation, including the

Bureau of Land Management (BLM) and the Corps. Thus, the federal agency

actions covered by this consultation included not only the State Department’s

cross-border permit, but also the Corps’ actions pertaining to Keystone XL, such as

any Clean Water Act Section 404 permits, NWP 12 verifications, or other Corps

approvals concerning wetlands and jurisdictional waters. The “action area” or

“project area” covered by the 2012 BA was the entire length of the pipeline in

Montana, South Dakota, and Nebraska, which includes BLM lands and more than

1,000 water crossings under the jurisdiction of the Corps.

      140. The 2012 BA identified 13 federally listed threatened or endangered

species in the project area. The State Department made a “no effect” determination

on four species (gray wolf, Eskimo curlew, Topeka shiner and blow-out

penstemon); a “not likely to adversely affect” determination for nine species

(black-footed ferret, greater sage-grouse, interior least tern, piping plover,

Sprague’s pipit, whooping crane, pallid sturgeon, and western prairie fringed

                                          56
          Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 57 of 90



orchid); and a “may affect, likely to adversely affect” determination for the

American burying beetle.

      141. The FWS issued a biological opinion (BiOp) for Keystone XL on

May 15, 2013. Consistent with the BA, the action area defined by FWS stretched

from the border of the United States with Canada to Steele City, Nebraska. The

BiOp addressed 11 of the 13 species the State Department included in the BA. The

FWS concurred with the “no effect” and “not likely to adversely affect” findings.

The FWS found the project may adversely affect but would not jeopardize the

American burying beetle, and issued an ITS pursuant to ESA Section 7(b) for the

beetle.

      142. In January 2014, the State Department published a Final Supplemental

Environmental Impact Statement for Keystone XL (“2014 EIS”).

      143. In November 2015, citing the project’s climate impacts and other

significant threats to human health and the environment, the State Department

found that Keystone XL was contrary to the national interest and denied TC

Energy’s application for a cross-border permit.

      144. On January 24, 2017, President Trump issued a presidential

memorandum inviting TC Energy to reapply for a cross-border permit and

directing the State Department to make a permitting decision within 60 days of TC

Energy’s submission. TC Energy subsequently submitted a new application.

                                         57
      Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 58 of 90



      145. On March 23, 2017, the State Department found that Keystone XL

“would serve the national interest” and issued TC Energy a cross-border permit. In

issuing the permit, the State Department relied on the 2014 EIS to comply with

NEPA.

      146. On November 20, 2017, the Nebraska Public Service Commission

denied TC’s application for its preferred route and instead approved the “Mainline

Alternative” route. The Mainline Alternative route crosses several different water

bodies and would be longer than the original preferred route, requiring an

additional pump station and accompanying power line infrastructure. The 2014

EIS, the 2012 BA, and FWS’s 2013 BiOp did not evaluate this route.

      147. On March 30, 2017, Plaintiffs in the instant case challenged the State

Department’s approval of Keystone XL as violating NEPA, the ESA, and the APA.

See Complaint, N. Plains Res. Council v. Shannon, 17-cv-31-GF-BMM (D.

Mont.), ECF No. 1. In orders dated August 15 and November 8, 2018, this Court

held that the State Department violated NEPA and the APA by failing to evaluate

new information regarding the impacts of Keystone XL, including the newly

approved route in Nebraska, changes in oil markets, Keystone XL’s climate change

impacts, and the impacts of tar sands oil spills into waterways, and by discarding

its prior factual findings on climate change to support its change in course on the

cross-border permit. Partial Summ. J. Order Regarding NEPA Compliance, ECF

                                         58
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 59 of 90



No. 202; Order, ECF No. 211. The Court also found that the State Department and

the FWS violated the ESA by failing to adequately evaluate oil spills. Order, ECF

No. 211. The Court vacated the State Department’s Record of Decision, remanded

to the State Department for preparation of a supplemental EIS, and enjoined

project construction. Id.

      148. On March 29, 2019, while the Court’s decisions were on appeal to the

Ninth Circuit Court of Appeals, President Trump issued a new cross-border permit

for Keystone XL in an effort to circumvent this Court’s ruling. On June 7, 2019,

the Ninth Circuit dismissed the case as moot, vacated the Court’s opinions, and

dissolved the injunction.

      149. In response to President Trump’s issuance of a permit for Keystone

XL, the State Department withdrew its 2012 BA on May 2, 2019 and requested

that the FWS withdraw the 2013 BiOp. On the same day, the FWS withdrew the

2013 BiOp and ITS.

      150. Upon information and belief, the State Department is continuing to

prepare a supplemental EIS that will address the deficiencies identified by this

Court and that will be used to support the Bureau of Land Management’s pending

decision on the project’s right-of-way permits needed under the Mineral Leasing

Act, 30 U.S.C. § 185, and the Corps’ pending decision on the project’s crossing of




                                         59
      Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 60 of 90



the Missouri River pursuant to section 14 of the Rivers and Harbors Act, 33 U.S.C.

§ 408 (“Section 408 Permit”).

      151. Upon information and belief, some further analysis on the project’s

impacts to protected species is being conducted pursuant to Section 7 of the ESA;

however, Plaintiffs have not been provided with basic information, such as what

the scope of the consultation will be, which federal agency is undertaking this

process, or a date by which it will be completed.

                      The Corps’ Approval of Keystone XL

      152. Although the State Department’s NEPA process and ESA consultation

were never adequately completed and are purportedly ongoing, in 2017 the Corps

approved (or determined that no approval is necessary for) the majority, if not all,

of Keystone XL’s water crossings, except the Missouri River crossing, using NWP

12.

      153. On May 25, 2017, TC Energy submitted three PCNs to the Corps’

Omaha district office requesting verification for the use of NWP 12 to construct

and operate the Keystone XL pipeline in U.S. waters in Montana, South Dakota,

and Nebraska, each discussed further below. The PCNs indicate that Keystone XL

would cross 212 waterbodies and 32 wetlands in Nebraska, 182 waterbodies and

41 wetlands in South Dakota, and 194 waterbodies and 27 wetlands in Montana,

for a total of at least 688 jurisdictional waterways (588 waterbodies and 100

                                         60
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 61 of 90



wetlands).2 The PCNs further indicate that the project “might affect” listed species

pursuant to NWP General Condition 18.

      154. Upon information and belief, the Corps has already permitted the

majority of these Keystone XL water crossings—possibly all of them except the

Missouri River crossing in Montana—through its issuance of NWP 12 and/or

project verifications or other approvals.

      155. The Corps took these actions without ever analyzing Keystone XL’s

direct, indirect, or cumulative effects under NEPA or the ESA (e.g., the risks or

impacts of pipeline oil spills into waterways), either upon issuance of NWP 12 or

upon verification of the PCNs. As set forth above, the only NEPA document the

Corps relies on for its approval of all NWP 12 activities nationwide is the NWP 12

EA. The Corps has not provided a project-specific NEPA analysis or completed

ESA consultation regarding the permitting of water crossings for Keystone XL.

      156. Although the Corps was a cooperating agency in the State

Department’s preparation of the 2014 EIS for Keystone XL, the Corps’

verifications do not purport to rely on that document. See, e.g., 82 Fed. Reg. at

1861 (explaining that project verifications do not require any NEPA

documentation because the Corps fulfills its NEPA obligations upon issuance of


2
 The 2014 EIS estimates that the project would cross approximately 1,073
waterways in Montana, South Dakota, and Nebraska. The reason for the
discrepancy between these two numbers is unclear.
                                        61
      Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 62 of 90



the NWP). Indeed, the Corps did not rescind its NWP 12 verifications for Keystone

XL following this Court’s order finding the State Department EIS inadequate. In

any case, to the extent the verifications did rely on the 2014 EIS, the 2014 EIS

failed to adequately address the adverse individual and cumulative effects of

hundreds of water crossings for the project, and instead stated that such review

would happen as part of the NWP 12 process.

      157. The Corps also failed to evaluate the adverse effects of approving

many hundreds of water crossings along the Keystone XL route, as required by

Section 404(e) of the CWA and NWP 12 itself.

      158. The PCNs demonstrate that numerous parts of Keystone XL have

multiple water crossings very close to each other in the same watersheds, often on

the same waterbodies or in various tributaries of the same waterbody. For example,

in approximately one mile, from milepost 111.44 to milepost 112.64 of the

proposed pipeline in Montana, there are six pipeline crossings of “Unnamed

Tributary to Shade Creek.” There are countless other examples of areas with high

densities of water crossings. See, e.g., milepost 425 (8 crossings of Narcelle Creek

within one mile in South Dakota); milepost 775 (13 crossings within a mile in

Nebraska). Nowhere does the Corps ever perform a project-level analysis to

determine whether the pipeline’s numerous water crossings would have more than




                                         62
      Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 63 of 90



a minimal adverse effect on the environment at any scale (e.g., either at the stream,

watershed, state-wide, or regional scale).

      159. Because Keystone XL is proceeding under NWP 12, there was no

public notice or opportunity for involvement upon TC Energy’s submission of the

PCNs or the Corps’ evaluation or verification of the PCNs, nor were the PCNs

made available to the public. Plaintiffs learned of these PCNs by submitting

requests to the Corps under the Freedom of Information Act.

      160. Although there was no public notice or comment period associated

with these PCNs, Plaintiffs submitted a letter in August 2017 arguing that it is

unlawful to approve Keystone XL under NWP 12 because the project will have

more than minimal adverse environmental effects, urging the Corps to initiate an

individual Section 404 process for Keystone XL, and requesting a public hearing.

      161. The Corps responded on September 14, 2017, confirming that it was

processing Keystone XL under NWP 12 and that no public hearing was planned.

The Corps had previously denied requests for public hearing upon issuance of

NWP 12, so there was no public hearing at either stage of review.

                                      Montana

      162. According to TC Energy, a PCN was required in Montana for three

reasons: (1) the pipeline would cross the Yellowstone River; (2) the pipeline would




                                         63
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 64 of 90



cross the Missouri River; and (3) species listed under the ESA “might be affected”

by the project.

      163. The Montana PCN indicates that Keystone XL would cross 27

wetlands (25 palustrine emergent wetlands and 2 palustrine scrub shrub wetlands)

and 194 waterbodies (19 perennial waterbodies, 55 intermittent waterbodies, 110

ephemeral waterbodies, and 10 seasonal waterbodies) in Montana.

      164. The Montana PCN also includes an “Appendix B” that consisted of

“Non-PCN Datasheet Tables,” which identified all of the water crossings in

Montana. See 82 Fed. Reg. at 1986 (requiring this identification, citing NWP 12

Note 8 and paragraph (b) of general condition 32) (hereinafter, these are referred to

as the “Non-PCN waters”). TC identified 192 Non-PCN waters in Montana.

      165. On September 8, 2017, the Corps issued a verification for Keystone

XL’s crossing of the Yellowstone River only. Although the PCN and

“Memorandum for the Record” accompanying the verification acknowledge that

the project would affect 221 aquatic resource crossings in the state, the verification

is limited to the Yellowstone River crossing. Thus, the verification failed to

evaluate the individual or cumulative effects of any water crossings in Montana

other than the Yellowstone River, including how far apart the other crossings are

from each other, or whether they are “separate and distant.” Instead, the

verification states that cumulative effects were already evaluated in the 2014 EIS,

                                          64
      Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 65 of 90



the Corps’ NWP 12 EA, and the Omaha Supplemental Decision Document for

NWP 12.

      166. Upon information and belief, the Corps’ position appears to be that

the Non-PCN water crossings are tacitly permitted by NWP 12 without needing to

be included in the verification, as the verification and Memorandum for the Record

are limited to the Yellowstone River crossing.

      167. Upon information and belief, the Corps has not yet issued a

verification for the Missouri River crossing because the Corps must wait until it

makes a decision on the Section 408 Permit, which has not yet occurred; however,

the Corps has apparently approved all other water crossings in Montana.

                                   South Dakota

      168. According to TC Energy, a PCN was required in South Dakota for

two reasons: (1) the pipeline would cross the Cheyenne River; and (2) species

listed under the ESA “might be affected” by the project.

      169. The South Dakota PCN indicates that Keystone XL would cross 41

wetlands (40 palustrine emergent wetlands and 1 palustrine scrub shrub wetland)

and 182 waterbodies (24 perennial waterbodies, 69 intermittent waterbodies, 86

ephemeral waterbodies, and 3 seasonal waterbodies) in South Dakota.

      170. The South Dakota PCN also includes an “Appendix B” that identifies

181 Non-PCN waters in South Dakota.

                                         65
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 66 of 90



      171. On August 4, 2017, the Corps issued a verification for the Cheyenne

River crossing only, which authorizes construction of a bridge in Meade County.

Although the PCN and “Memorandum for the Record” accompanying the

verification acknowledge that the project would affect 223 aquatic resource

crossings in the state, the verification is limited to the Cheyenne River crossing.

That verification failed to evaluate the individual or cumulative effects of any

water crossings in South Dakota other than the Cheyenne River, including how far

apart they are from each other, or whether they are “separate and distant.” Instead,

the verification states that cumulative effects were already evaluated in the 2014

EIS, the Corps’ NWP 12 EA, and the Omaha Supplemental Decision Document

for NWP 12.

      172. Upon information and belief, the Corps’ position appears to be that

the Non-PCN water crossings are tacitly permitted by NWP 12 without the need to

be included in the verification, as the verification and Memorandum for the Record

are limited to the Cheyenne River crossing.

                                      Nebraska

      173. According to TC Energy, a PCN was required in Nebraska for three

reasons: (1) the pipeline would cross the Niobrara River; (2) the pipeline would

cross the Platte River; and (3) species listed under the ESA “might be affected” by

the project.

                                          66
      Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 67 of 90



      174. The Nebraska PCN states that TC Energy’s preferred route in

Nebraska would cross 32 wetlands (27 emergent palustrine wetlands and 5

palustrine forested wetlands) and 212 waterbodies (38 perennial waterbodies, 59

intermittent waterbodies, 110 ephemeral waterbodies, 1 open waterbody, 1 man-

made open water, and 3 man-made ditches).

      175. The Nebraska PCN also includes an “Appendix B” that identifies 242

Non-PCN waters in Nebraska.

      176. On June 22, 2017, the Corps sent TC Energy a letter stating that

because the project would use horizontal directional drilling to cross under the

Niobrara and Platte Rivers in Nebraska, “the project will not involve a regulated

discharge of dredged or fill material under Section 404 of the Clean Water Act . . .

[and therefore] the activity is not subject to Department of the Army (DA)

regulatory authorities and no permit pursuant to Section 404 is required from the

U.S. Army Corps of Engineers.”

      177. The letter implies that TC Energy could begin constructing Keystone

XL through all waterways in Nebraska pursuant to NWP 12 without awaiting

Corps verification or undergoing any project-level minimal adverse effects review

from the district engineers, or ESA Section 7 consultation with the FWS.




                                         67
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 68 of 90



      178. In November 2017, the Nebraska Public Service Commission

approved the Keystone XL Mainline Alternative Route, which differs from TC

Energy’s preferred route—the route described by the 2017 Nebraska PCN.

      179. On November 22, 2017, the Corps sent TC Energy a letter

recognizing that the Mainline Alternative Route “follows the same path into

Nebraska and across the Niobrara River, but deviates east, crossing the Platte River

in a new location.” Thus, the Corps concluded that the “deviations from the

original plans and specifications of this project could require additional

authorizations from this office.” Upon information and belief, this letter pertains

only to the section of the route where the Mainline Alternative Route deviates from

the preferred route, but did not change the Corps’ position of June 22, 2017 (i.e.,

that no permit or verification is required) with respect to the portion of the

preferred route in Nebraska.

      180. Upon information and belief, TC Energy has not submitted a revised

PCN for the Mainline Alternative Route in Nebraska, nor has the Corps requested

any additional information from TC Energy.

   The Corps’ Failure to Undertake Project-Specific ESA Consultation for
                               Keystone XL

      181. In each of the three PCNs submitted for Keystone XL on May 25,

2017, TC Energy, as required by General Condition 18, stated that listed species



                                          68
      Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 69 of 90



“might be affected or [are] in the vicinity” of the Keystone XL project. See 82 Fed.

Reg. at 1999.

      182. The Montana PCN states: “Within the jurisdiction of the USACE

Omaha District in Montana, potential habitat exists for the following federally

listed threatened or endangered species: the whooping crane (Grus americana),

piping plover (Charadrius melodus), interior least tern (Sternula antillarum), pallid

sturgeon (Scaphirhynchus albus), northern long-eared bat (Myotis septentrionalis),

and rufa red knot (Calidris canutus rufa).” As the PCN makes clear, these species

and their habitat may be adversely affected by the construction and operation of the

overall pipeline and water crossings, including crossings of Non-PCN waters.

      183. The South Dakota PCN states: “Within the jurisdiction of the USACE

Omaha District in South Dakota, potential habitat exists for the following federally

listed threatened or endangered species: the whooping crane (Grus americana),

piping plover (Charadrius melodus), interior least tern (Sternula antillarum),

American burying beetle (Nicrophorus americanus), and western prairie fringed

orchid (Platanthere praeclara).” As the PCN makes clear, these species and their

habitat may be adversely affected by the construction and operation of the overall

pipeline and water crossings, including crossings of Non-PCN waters.

      184. The Nebraska PCN states: “Within the jurisdiction of the USACE

Omaha District in Nebraska, potential habitat exists for the following federally

                                         69
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 70 of 90



listed threatened or endangered species: the whooping crane (Grus americana),

piping plover (Charadrius melodus), interior least tern (Sternula antillarum), pallid

sturgeon (Scaphirhynchus albus), American burying beetle (Nicrophorus

americanus), Northern long-eared bat (Myotis septentrionalis), rufa red knot

(Calidris canutus rufa), and Western fringed prairie orchid (Platanthera

praeclara).” As the PCN makes clear, these species and their habitat may be

adversely affected by the construction and operation of the overall pipeline and

water crossings, including crossings of Non-PCN waters.

      185. General Condition 18 requires the Corps to undertake a project-

specific analysis of the direct and indirect effects on listed species to determine

whether the proposed activity “may affect” or will have “no effect” to listed

species and designated critical habitat. 82 Fed. Reg. at 1999. No project that “may

affect” a listed species or critical habitat may proceed under an NWP until the

Corps complies with Section 7 of the ESA. 82 Fed. Reg. at 1873; 33 C.F.R.

§ 330.4(f).

      186. “If the [district engineer] determines that the activity may affect any

Federally listed species or critical habitat, the [district engineer] must initiate

section 7 consultation in accordance with the ESA. In such cases, the [district

engineer] may: (i) Initiate section 7 consultation and then, upon completion,

authorize the activity under the NWP by adding, if appropriate, activity-specific

                                           70
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 71 of 90



conditions; or (ii) Prior to or concurrent with section 7 consultation, assert

discretionary authority (see 33 CFR 330.4(e)) and require an individual permit (see

33 CFR 330.5(d)).” 33 C.F.R. § 330.4(f)(2)(i) & (ii).

      187. Upon receipt of the three Keystone XL PCNs, the Corps issued two

verifications that were limited to the Yellowstone River (MT) and Cheyenne River

(SD) crossings. The Corps verified these water crossings without conducting any

project-specific ESA Section 7 consultation. Rather, the verifications were

accompanied by a Memorandum for the Record that indicated the Corps relied on

the State Department’s 2012 BA and FWS’s 2013 BiOp for ESA compliance.

However, the 2013 BiOp was vacated by this Court in 2018 because it did not

adequately consider the impacts of oil spills on listed species, and was withdrawn

by FWS in 2019.

      188. In addition, while the Corps’ Montana and South Dakota verifications

referenced only the Cheyenne River and Yellowstone River crossings, the PCNs

listed all of the water crossings in each state, and therefore the Corps’ verifications

constituted an actual or tacit approval of TC’s intent to use NWP 12 as

authorization for construction and maintenance of the Keystone XL pipeline

through those Non-PCN waters. The Corps approved these water crossings without

making any determinations or findings as to whether listed species may be affected

by the crossings of Non-PCN waters. Similarly, the Corps’ June 22, 2017 letter

                                          71
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 72 of 90



stating that no Corps authorization was required for any water crossings in

Nebraska constituted an actual or tacit approval of TC’s intent to use NWP 12 as

authorization for construction and maintenance of the Keystone XL pipeline

through the Non-PCN waterbodies in Nebraska, absent any analysis of impacts to

listed species.

            The Corps’ Recent Suspension of the KXL Verifications

      189. On June 20, 2019, TC Energy submitted a letter to the Corps

requesting withdrawal of its PCNs for the use of NWP 12 for the Keystone XL

pipeline’s crossings of the Yellowstone River and Cheyenne River. In response, on

August 2, 2019, the Corps used its discretion to suspend—not withdraw—the

authorizations for the Yellowstone River and Cheyenne River crossings pursuant

to 33 C.F.R. § 330.5(d) based on the need for further ESA compliance. The Corps

did not specify the scope of this ESA compliance, what agency is undertaking

further ESA analysis, or when this Section 7 process might be completed. The

Corps may reinstate, modify, or revoke the authorizations at any time. Upon

information and belief, at the time of this filing the Corps has not revoked or

otherwise withdrawn the NWP 12 authorizations, and TC Energy has not refiled

PCNs for the project.

      190. Although the Corps has suspended the Yellowstone River and

Cheyenne River verifications, there is no indication that the Corps has altered its

                                         72
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 73 of 90



actual or tacit approval of TC Energy’s use of NWP 12 for all Non-PCN waters in

Montana, South Dakota, and Nebraska.

                          FIRST CLAIM FOR RELIEF

The Corps’ reissuance of NWP 12 violated the National Environmental Policy
Act, 42 U.S.C. §§ 4321 et seq., applicable regulations, and the Administrative
                     Procedure Act, 5 U.S.C. §§ 701-706

      191. Plaintiffs reallege, as if fully set forth herein, each and every

allegation contained in the preceding paragraphs.

      192. The Corps’ reissuance of NWP 12 was a major federal action that

requires compliance with NEPA. See 42 U.S.C. § 4332(2)(C).

      193. The Corps issued an EA/FONSI for its reissuance of NWP 12, which

constitutes the Corps’ only NEPA document for an estimated 11,500 projects per

year using NWP 12 nationwide. The Corps will not prepare any further NEPA

analysis for individual projects that are permitted or authorized by NWP 12.

      194. The Corps’ EA violated NEPA by failing to take the requisite hard

look at the significant direct, indirect, and cumulative environmental effects of

reissuing NWP 12 (i.e., the impacts of projects permitted or authorized by NWP

12). See 40 C.F.R. §§ 1502.1, 1502.16(a), (b), 1508.25(c). Among other things, the

NWP 12 EA failed to adequately analyze:

      a.     The risks and impacts of crude oil spills and leaks from pipelines

             approved by NWP 12, including but not limited to spills into Corps

                                         73
      Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 74 of 90



            jurisdictional waterways and an examination of the various types of

            crude oil products transported by NWP 12 projects and their

            respective properties, characteristics, environmental impacts, or spill

            response requirements;

      b.    The environmental impacts associated with the construction and

            maintenance of pipeline rights of way, both within and outside of

            Corps jurisdictional waterways, including but not limited to the

            permanent conversion of forested wetlands to lower quality wetlands,

            forest fragmentation, habitat loss, erosion and sedimentation, soil

            nutrient loss, and aesthetic impairment;

      c.    The climate change impacts of NWP 12, including but not limited to

            the potential for increased lifecycle greenhouse gas emissions

            resulting from oil and gas pipelines approved by NWP 12; and

      d.    The cumulative impacts of NWP 12, including the effects of multiple

            uses of NWP 12 for the same pipeline within particular watersheds,

            regions, or other sensitive areas; and the impacts of other past, future,

            and reasonably foreseeable projects.

      195. The Corps’ FONSI for NWP 12 was arbitrary and capricious, and fails

to make a convincing case that the impacts of issuing NWP 12 are not significant.

The environmental impacts associated with the Corps’ reissuance of NWP 12 are

                                         74
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 75 of 90



“significant,” 40 C.F.R. § 1508.27, and thus the Corps should have prepared an

EIS.

       196. By preparing an EA/FONSI rather than an EIS for its NWP 12

reissuance, the Corps violated NEPA, 42 U.S.C. § 4332(2)(C), and its

implementing regulations, including but not limited to 40 C.F.R. §§ 1501.3,

1501.4, 1502.4, 1508.8, 1508.9, 1508.11, 1508.18, and 1508.27.

       197. For the reasons set forth above, the Corps’ reissuance of NWP 12 was

inconsistent with NEPA and CEQ regulations. It was arbitrary and capricious, an

abuse of discretion, or otherwise not in accordance with law, and contrary to the

APA. See 5 U.S.C. § 706(2)(A).

                         SECOND CLAIM FOR RELIEF

  The Corps’ reissuance of NWP 12 violated the Clean Water Act, 33 U.S.C.
   § 1344(e), applicable regulations, and the Administrative Procedure Act,
                              5 U.S.C. §§ 701-706

       198. Plaintiffs reallege, as if fully set forth herein, each and every

allegation contained in the preceding paragraphs.

       199. Section 404(e) of the CWA allows the Corps to issue NWPs only for

categories of projects that the agency determines “are similar in nature, will cause

only minimal adverse environmental effects when performed separately, and will

have only minimal cumulative adverse effect on the environment.” 33 U.S.C.

§ 1344(e)(1).

                                          75
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 76 of 90



       200. NWP 12 permits or authorizes the construction and operation of utility

lines and associated facilities that do not result in the loss of greater than a half-

acre of waters of the United States “for each single and complete project.” 82 Fed.

Reg. at 1985. However, NWP 12 defines “[s]ingle and complete linear project” as

“that portion of the total linear project . . . that includes all crossings of a single

water of the United States (i.e., a single waterbody) at a specific location.” Id. at

2007 (emphasis added). The effect of this definition is to artificially treat each

water crossing along a proposed linear utility project, which often number in the

hundreds or thousands, as a “single and complete project” that qualifies separately

under NWP 12.

       201. There is no limit to the number of times that a single linear utility

project can use NWP 12, nor is there a total maximum number of acres of waters

of the United States that a linear project can impact while still being authorized

under NWP 12.

       202. NWP 12 relies on the discretion of division and district engineers to

ensure, on a project-by-project basis, that the activities will have no more than

minimal effects. See id. at 1885-86; see also id. at 2004.

       203. However, this project-level review by Corps district or division

engineers fails to ensure projects permitted by NWP 12 will have only minimal

adverse environmental effects because for many or most projects that proceed

                                            76
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 77 of 90



under NWP 12, an applicant is not required to submit a PCN or notify the Corps at

all, and thus the Corps does not have an opportunity to evaluate the adverse

environmental effects of those projects.

      204. For those projects where a PCN is required, project-level review by

Corps district or division engineers still fails to ensure that the multiple water

crossings for projects permitted by NWP 12 will have only minimal adverse

environmental effects, either individually or cumulatively, because the Corps never

considers the effects of multiple water crossings for individual linear projects.

      205. In short, NWP 12 permits linear projects to use the NWP numerous

times along a pipeline or utility route—even if there are high concentrations of

water crossings in specific areas—with no mechanism to ensure impacts would be

minimal. Thus, NWP 12 fails to ensure that projects it permits “will cause only

minimal adverse environmental effects when performed separately, and will have

only minimal cumulative adverse effect on the environment” as required by 33

U.S.C. § 1344(e)(1).




                                           77
      Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 78 of 90



                         THIRD CLAIM FOR RELIEF

    The Corps’ issuance of NWP 12 verifications and other approvals for
  Keystone XL violated the Clean Water Act, 33 U.S.C. § 1344(e), applicable
  regulations, the terms and conditions of NWP 12, and the Administrative
                      Procedure Act, 5 U.S.C. §§ 701-706

      206. Plaintiffs reallege, as if fully set forth herein, each and every

allegation contained in the preceding paragraphs.

      207. On September 8, 2017, the Corps issued a verification for the

Keystone XL’s crossing of the Yellowstone River in Montana, which notified TC

Energy that construction of the project in U.S. waters meets the terms and

conditions of NWP 12 and that the project is authorized to proceed under NWP 12.

Although the Montana PCN and Memorandum for the Record accompanying the

verification acknowledge that the project would affect 221 aquatic resource

crossings in Montana, the verification is limited to the Yellowstone River crossing.

      208. On August 4, 2017, the Corps issued a verification for the Keystone

XL Cheyenne River crossing, which authorizes construction of a bridge in Meade

County, South Dakota, notifying TC Energy that construction of the project in U.S.

waters meets the terms and conditions of NWP 12 and that the project is authorized

to proceed under NWP 12. Although the South Dakota PCN and Memorandum for

the Record accompanying the verification letter acknowledge that the project

would affect 223 aquatic resource crossings in South Dakota, the verification is

limited to the Cheyenne River crossing.
                                          78
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 79 of 90



      209. On June 22, 2017, the Corps sent a letter to TC Energy stating that

because the project would use horizontal directional drilling to cross under the

Niobrara and Platte Rivers in Nebraska, “the project will not involve a regulated

discharge of dredged or fill material under Section 404 of the Clean Water Act . . .

[and therefore] the activity is not subject to Department of the Army (DA)

regulatory authorities and no permit pursuant to Section 404 is required from the

U.S. Army Corps of Engineers.” The Corps failed to address the other 242 aquatic

resource crossings identified in the Nebraska PCN.

      210. The Yellowstone River verification, the Cheyenne River verification,

and the June 22, 2017 letter approving Nebraska crossings are each final agency

actions reviewable under the APA, 5 U.S.C. §§ 704, 706(2). In the alternative, the

verifications/letter constitute agency action unlawfully withheld or unreasonably

delayed pursuant to 5 U.S.C. § 706(1), insofar as they failed to evaluate the

adverse effects of crossings for Non-PCN waterways.

      211. Furthermore, the June 22, 2017 Nebraska letter is arbitrary and

capricious insofar as it states the project in Nebraska does not involve fill in Corps

jurisdictional waters.

      212. The Corps’ issuance of the verifications/letter violates Section 404(e)

of the CWA, because the Corps approved a project (or projects) that have more

than minimal environmental effects.

                                          79
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 80 of 90



       213. The Corps’ issuance of the verifications/letter violates NWP 12 and/or

its terms and conditions by failing to evaluate the project’s individual and

cumulative adverse effects, and failing to include in the respective “District

Engineers’ Decision(s)” a determination that the cumulative effects caused by all

of the crossings authorized by NWP would be no more than minimal, either when

measured project-, state-, region-, or watershed-wide. 82 Fed. Reg. at 2004-05.

This omission includes a consideration of both direct and indirect effects

(including but not limited to the risks and impacts of oil spills into waterways), and

site-specific factors. Id. at 2005.

       214. The Corps’ issuance of the verifications/letter constitutes de facto or

implicit approvals of all Non-PCN waterways listed in the PCNs, and/or

constitutes an acknowledgment that no additional or separate PCN is required for

these water crossings, and violates NWP 12 and Section 404(e) of the Clean Water

Act for approving those waterways without evaluating their adverse environmental

effects.

       215. Although the Corps has suspended (but not revoked) the Cheyenne

River and Yellowstone River verifications, there is no indication that the Corps has

modified, suspended, or revoked its actual or tacit approval of TC Energy’s use of

NWP 12 for Non-PCN waters in Montana, South Dakota, or Nebraska.

Furthermore, the Corps may reinstate the verifications at any time.

                                         80
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 81 of 90



      216. Because the adverse environmental effects caused by all of the

project’s water crossings would be more than minimal, Keystone XL is ineligible

for authorization under NWP 12 and the Corps’ verification of the project under

NWP 12 was unlawful. Instead, the Corps must evaluate the project under the

individual Section 404 permit process pursuant to 33 U.S.C. § 1344(a) before the

project can proceed.

      217. For these reasons, the Corps’ verifications/approvals of the project

under NWP 12 are arbitrary and capricious and not in accordance with law and

must be set aside under the APA, 5 U.S.C. § 706(2)(A).

                        FOURTH CLAIM FOR RELIEF

  The Corps’ reissuance of NWP 12 violated the Endangered Species Act, 16
   U.S.C. §§ 1531-1544, and applicable regulations, and the Administrative
                     Procedure Act, 5 U.S.C. §§ 701-706

      218. Plaintiffs reallege, as if fully set forth herein, each and every

allegation contained in the preceding paragraphs.

      219. The Corps has an ongoing duty pursuant to ESA Section 7(a)(2) to

ensure that its actions are not likely to jeopardize the continued existence of

endangered and threatened species or result in the destruction or adverse

modification of such species critical habitat. 16 U.S.C. § 1536(a)(2).

      220. The Corps’ reissuance of NWP 12 was an agency action that “may

affect” listed species, and therefore the Corps was required to undertake

                                          81
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 82 of 90



programmatic ESA Section 7 consultation to ensure that activities authorized and

undertaken pursuant to NWP 12 will not result in cumulative adverse impacts that

would jeopardize the continued existence of listed species or result in adverse

modification of designated critical habitat. Id. The sheer number of waterways

affected by NWP 12-authorized activities, and the number of listed species in those

waters or in their vicinity that are adversely affected by such activities, indicates

NWP 12 “may affect” listed species and/or critical habitat.

      221. NWP 12 allows activities that result in direct harm to listed species

from habitat loss and fragmentation, power line collisions, sedimentation and

contamination of waters relied on by listed species, as well as indirect impacts

associated with climate change. The ESA requires that the Corps consider the

cumulative, national-scale programmatic impacts of NWP 12 on listed species.

      222. The primary way to ensure that the issuance of NWP 12 will not

jeopardize listed species is to consult at a programmatic level; otherwise the

Services are not provided the opportunity to identify where NWP 12 may be

problematic for listed species or critical habitat, and to provide reasonable and

prudent measures to minimize take, such as measures to ensure that the Corps

gathers and analyzes sufficient data to prevent jeopardy to listed species, and to

ensure that incidental take does not occur at unsustainable levels. Programmatic

consultation is also necessary to analyze the cumulative effects of NWP 12-

                                          82
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 83 of 90



authorized activities on listed species, in order to avoid piecemeal destruction of

habitat that may jeopardize species in violation of ESA Section 7.

      223. When the Services issued the 2015 regulations defining framework

programmatic consultations, see 50 C.F.R. § 402.02, they specifically used the

Corps’ Nationwide Permit Program as an example of a federal program where

programmatic consultation would be required. 80 Fed. Reg. at 26,835.

      224. NWP 12 authorizes activities that can impact listed species and their

critical habitat, but it does not contain sufficient protections to ensure that the

Corps will fulfill its obligations pursuant to ESA Section 7. For instance, project

proponents may proceed with some NWP 12-authorized activities without

submitting a PCN to the Corps if the applicant believes the project would have no

impact on a listed species. This means that the Corps turns the initial effect

determination over to non-federal applicants, whereas ESA Section 7(a)(2)

requires federal agencies to make that determination.

      225. The project-specific consultation contemplated by the NWPs does not

satisfy the Corps’ ESA Section 7 duty to consult on the cumulative effects of

projects approved under the NWP program. Project-specific consultations cannot

ensure that the cumulative impacts from the program will not jeopardize listed

species or adversely modify critical habitat, and the Corps’ NWP 12 scheme

therefore improperly curtails consultation on the NWP’s cumulative effects in

                                           83
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 84 of 90



violation of the ESA. 50 C.F.R. § 402.14(c)(4) & (g)(3),(4). For example, the

Corps’ finding that NWP 12 would have “no effect” on threatened and endangered

species was arbitrary and capricious because it did not consider the cumulative

impacts of oil leaks or spills on threatened and endangered species.

      226. Likewise, regional conditions by district engineers do not ensure there

will be no effect on listed species and cannot relieve the Corps of its duty to

consult on NWP 12. There is no Section 7 consultation on the regional conditions,

and the district engineers are not required by NWP 12 to institute measures to

protect listed species at the regional level.

      227. The Corps’ failure to undertake and complete programmatic formal

ESA Section 7 consultation with the Services regarding the effects of NWP 12-

authorized activities on listed species and their critical habitats constitutes a failure

to ensure that NWP 12 activities are not likely to jeopardize the existence of listed

species or result in destruction or adverse modification of critical habitat, in

violation of Section 7 of the ESA, 16 U.S.C. § 1536, and the ESA’s implementing

regulations. Such action is also arbitrary, capricious, an abuse of discretion and

otherwise not in accordance with law within the meaning of the APA. 5 U.S.C.

§ 706(2).




                                           84
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 85 of 90



                          FIFTH CLAIM FOR RELIEF

   The Corps’ issuance of NWP 12 verifications and other approvals for
 Keystone XL violated the Endangered Species Act, 16 U.S.C. §§ 1531-1544,
 and applicable regulations, and the Administrative Procedure Act, 5 U.S.C.
                                 §§ 701-706

      228. Plaintiffs reallege, as if fully set forth herein, each and every

allegation contained in the preceding paragraphs.

      229. The Corps has an ongoing duty pursuant to ESA Section 7(a)(2) to

ensure that activities authorized pursuant to NWP 12 are not likely to jeopardize

the continued existence of endangered and threatened species or result in the

destruction or adverse modification of such species critical habitat. 16 U.S.C.

§ 1536(a)(2).

      230. The ESA requires federal agencies to consider the effects of their

actions on listed species at the earliest possible time. 50 C.F.R. § 402.14(a). The

only way to satisfy the duties in Section 7(a)(2) of the ESA is to complete the

procedural requirements set forth in the ESA’s implementing regulations, found in

50 C.F.R. Part 402, and rely on the best scientific information available in doing

so. 16 U.S.C. § 1536(a)(2); 50 C.F.R. § 402.14(g)(8).

      231. Keystone XL and related power line infrastructure pose significant

threats to species protected under the ESA. Construction and operation of the

project will cause take of American burying beetles, pallid sturgeon, whooping

cranes, interior least terns, and piping plovers through habitat loss and
                                          85
       Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 86 of 90



fragmentation, power line collisions, increased predation, oil spills, and

construction activities.

      232. Upon information and belief, the Corps has not ensured, using the best

available science, that Keystone XL and related power line infrastructure will not

jeopardize listed species or that sufficient measures have been included to mitigate

the adverse impacts of the project on such species, including the measures set forth

in the FWS’s Region 6 Guidance.

      233. Despite TC Energy’s submission of PCNs indicating that listed

species “might be affected or [are] in the vicinity of the project,” as well as the

2013 BiOp’s conclusion that Keystone XL “may affect” nine listed species, the

Corps failed to conduct any project-specific Section 7 consultation for the project,

in violation of the ESA, NWP 12, General Condition 18, and 33 C.F.R. § 330.4(f).

Specifically, the Corps issued NWP 12 verifications, approvals, and/or tacit

approvals for Keystone XL water crossings (including Non-PCN waters) without

completing a valid Section 7 consultation, even though the project “may affect”

listed species.

      234. The NWP program contemplates project-specific analysis where listed

species are likely to be adversely affected. Likewise, the FWS’s regulations

specifically provide that incidental take must be authorized under a project-specific

Section 7 consultation, even if the agency completes programmatic consultation,

                                          86
      Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 87 of 90



which the Corps failed to do for NWP 12. See 80 Fed. Reg. at 26,835; 50 C.F.R.

§ 402.14(i)(6).

      235. Although the Corps has suspended (but not revoked) the Cheyenne

River and Yellowstone River verifications, there is no indication that the Corps has

modified, suspended, or revoked its actual or tacit approval of TC Energy’s use of

NWP 12 for Non-PCN waters in Montana, South Dakota, or Nebraska.

Furthermore, the Corps may reinstate the verifications at any time.

      236. The Corps has therefore failed to independently analyze the impacts

of Keystone XL through formal project-specific ESA consultation in violation of

Section 7 of the ESA, 16 U.S.C. § 1536, and the ESA’s implementing regulations.

Such action is also arbitrary, capricious, an abuse of discretion and otherwise not in

accordance with law within the meaning of the APA. 5 U.S.C. § 706(2).

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs respectfully request that this Court:

      a) Declare the Corps’ issuance of NWP 12 in violation of the

         Administrative Procedure Act, the Clean Water Act, the National

         Environmental Policy Act, the Endangered Species Act, and applicable

         regulations;




                                         87
Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 88 of 90



b) Remand NWP 12 to the Corps for compliance with the National

   Environmental Policy Act, the Clean Water Act, and the Endangered

   Species Act;

c) Declare the Corps’ verifications and/or other approvals of Keystone XL

   pursuant to NWP 12 in violation of the Administrative Procedure Act, the

   Clean Water Act, the Endangered Species Act, and NWP 12 and its terms

   and conditions;

d) Vacate all Corps verifications or other approvals of Keystone XL under

   NWP 12;

e) Issue a preliminary and permanent injunction enjoining the Corps from

   using NWP 12 to authorize the construction of the Keystone XL pipeline

   in waterbodies or wetlands, or otherwise verifying or approving the

   Keystone XL pipeline under NWP 12, and enjoin any activities in

   furtherance of pipeline construction;

f) Award Plaintiffs their costs, expenses, and attorneys’ fees under

   applicable law; and

g) Provide for such other relief as the Court deems just and appropriate.




                                  88
      Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 89 of 90



Dated: September 10, 2019         Respectfully submitted,

                                  /s/ Timothy M. Bechtold
                                  Timothy M. Bechtold
                                  Bechtold Law Firm, PLLC
                                  P.O. Box 7051
                                  Missoula, MT 59807
                                  (406) 721-1435
                                  tim@bechtoldlaw.net
                                  Attorney for all Plaintiffs

                                  /s/ Doug Hayes
                                  Doug Hayes (pro hac vice)
                                  /s/ Eric Huber
                                  Eric Huber (pro hac vice)
                                  Sierra Club Environmental Law Program
                                  1650 38th Street, Suite 102W
                                  Boulder, CO 80301
                                  (303) 449-5595
                                  doug.hayes@sierraclub.org
                                  eric.huber@sierraclub.org
                                  Attorneys for Sierra Club and Northern
                                  Plains Resource Council

                                  /s/ Jaclyn H. Prange
                                  Jaclyn H. Prange (pro hac vice)
                                  /s/ Cecilia D. Segal
                                  Cecilia D. Segal (pro hac vice)
                                  Natural Resources Defense Council
                                  111 Sutter Street, Floor 21
                                  San Francisco, CA 94104
                                  (415) 875-6100
                                  jprange@nrdc.org
                                  csegal@nrdc.org
                                  Attorneys for Bold Alliance and Natural
                                  Resources Defense Council




                                    89
Case 4:19-cv-00044-BMM Document 36 Filed 09/10/19 Page 90 of 90



                            /s/ Jared Margolis
                            Jared Margolis (pro hac vice)
                            /s/ Amy R. Atwood
                            Amy R. Atwood (pro hac vice)
                            Center for Biological Diversity
                            P.O. Box 11374
                            Portland, OR 97211
                            (503) 283-5474
                            jmargolis@biologicaldiversity.org
                            atwood@biologicaldiversity.org
                            Attorneys for Center for Biological Diversity
                            and Friends of the Earth




                              90
